Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15189 Page 1 of 142




                           EXHIBIT I




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 733
                                                    Case 2:15-cv-00201-SMJ                                                                  ECF No. 376-3                                                 filed 01/28/20                                     PageID.15190 Page 2 of 142

                     BASIC AND PERSONAL
                       SE*      W*« ST              DATE Of ItlTM                  V£IIF        ▼tl^OEC           HjpMtsr oeotte       coot           rm ocGttc                     coo^,
                                                                                                                                                                                                                    SOOAl sccuttTY HO;-
                                                                                                                                                                                                                                               ■j           CMflOYE NAME (LAST NAMf FltST)
                                                                                                                                                                                                                                                                                                                                                     7
                                                                                                                                                                                                                                          it                         1         l l_______                                f' M 1     L.     L
                                              0 i-^                   ,l;i         1                                r.Of. i .■         ■3
                                                                                                                                            'i: *
                                                                                                                                                     7^                                                                             CO. CODE
                                                                                                                                                                                                                                                    y:            (MflOYE snor AOMfSS

                                                                                                                                                                                                                                                              l-^UJ                                            Li
                            *i lust to Ht»E OATt                    LAST MR GATE                           k3t ©ATI                OW f/A OAtt      I tATMQ            tAL KV bATl                                                                                UKKon on. sun.           up com

                                                                                                                                                                                  *S' ■...
                                                                                                                                                                                                                                                                           i. 1             V;
                                                           11^01-72                                                                                                                                                                                                                                                                             6il4t
                                                               ..              1                 Jr               ■-; ■                                ' .-:1                                                                    j-g-
                        CONTI.            wc co«w          srow.Si^JAWilpksow.isiATuj                                  •,    ,.                                        ...                                                      COOl    -WOSt LO^ATI^N                                                 lOCATTOWtOOe J    at oisr.         PSNL Rtf                   SAL REP




                                         Mi# 1 *i,-w H-
                     ORGANIZATION, JOB & SALARY
                                                                                                                                                                                                                                        F                                              ^                  d02l
                                                                                                                                                                                                                                                                                                          4?        ^
                                                                                                                                                                                                                                                                                                                         A2S                    •Y
                                                                                                                                                                                                                                                                                                                                                     'J
                                                                                                                                                                                                                                                                                                                                                                        il
                                                                                                                                                                                                                                                                                                                                                                 'ir1.'-. >.

                       CO cooy
                                                ‘   »-«•
                                                                                                CM'f
                                                                                                           nrasrat^                                                                                   i
                                                                                                                                                                                                                                cow

                                                                                                                                                                                                                            pihQy
                                                                                                                                                                                                                                          I    stcnoN

                       i »j ^to $                                   iSf Hi ri                   it p                                                                                                                v‘




               *1
                                          -Y
                            Uk5T CHANCE DAH.           I KMCWf K» CHU«C


                                                      Lbass                         { -
                                                                                         ■     ■ t
                                                                                                 j*i,
                                                                                                           i-
                                                                                                                                        ?»gfi                                                     .            ,
                                                                                                                                                                                                                   -

                                                                                                                                                                                                             ;■*'; ■ yv*;                 >u
                                                                                                                                                                                                                                               4


                                                                                                                                                                                                                                                                           ^           ';t&L'-'L                                                #r-v.
                   mifWi
                     ISTRIBUTION                                    OF SALARY                                                                                                                EXPLANATION OF CHANG1 S
                                                                                                                                                                                                                                                                                                                                                                                    v1-
                       PERCENT


                       l Du              ai ood ,
                                         MV.




                                               r’
                                                      G/l IOC. NO.




                                                        /•J
                                                                         y*r
                                                                                                     '.'•; ' -'                                         m.\
                                                                                                                                                         ■r ■   ■.*.
                                                                                                                                                                                            ACOSSlON'MMia '
                                                                                                                                                                                            .■ r)' 'i     - ' - '                               V;
                                                                                                                                                                                                                                                         h«7

                                                                                                                                                                                                                                                         ■ d.«.
                                                                                                                                                                                                                                                                     imsmyrnm
                                                                                                                                                                                                                                                                    ItASON
                                                                                                                                                                                                                                                                                                                                                                                   ' J<


                                                                                                                                                                                                                                                                                                                                                                                   *£;          V
                                                           •    .-t, •                                                                                                              .-; »
                                         U!r                    ^ ‘M ^ '
                                                                 • ? '                                                  ■A                                                                                                                                                                                          Rf^-SS                                             ,?r\'



                                                                                                                        YYiYlifeiY:i.'-•7< u-’Y
                                                                                        .(■■
                                                                                                                 .*■

                                          f
                                                                                    /'                      r*


                                                                                                                                                                         ■ i.t*              O-Juincr to statimj(;                                  ,,
                                                                                                                                                                                                                                                                                                                    vay^itev:.
                                                                                                                                                                                                                                                                                                                    '1
                                                                                                                                                                                                                                                                                                                                                                                    . -|
                                                                                                                                                                                                                                                                                                                                                                                                £:*
            APPROVALS
           SiGNAmjlE                                            DATE
                                                                                                                                                                                       .^                                                                                                        t,;jy
                 iMt'y
           woiAtuTe     ^
                                    : //. • ■ i

                        RY AND POSITiON HbiORY
                                                                    8/11/7<
                                                                DATE -


                                                                    ft^U/T«                  :^13Se!s,-.                                                                                    Klfi«C ■••S^SSp
                                                                                                                                                                                            IttMlx •.                    '4>:                  ^ryi4si                iisiiSls                                                    pr-
                                                                                                                                                                                                                                                                                                                                           r>
                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                         itfi
       1     ^       yCHANCt                                        nasons   Fo* ounce '                                                                                                                                                                                                     "S'
                                                                                                                                                                                                                                                                                                      5           wisSErS                                                    . tockn*N

                i-u-ii Mits
                D' u1-75 ^0^00
                                v                                                                                                                                                                          .' -7'
                                                                                                                                                                                                                                                                                       tl»Y                                                                                  6a 2 i f
                                                                                               • .   ^‘Y
                                                                                                                       lTtliXi€£JL0&Y:                          k                                                                                                                                     B
                                                                                                                                                                                                                                                                                                                                                                             002L
             11 «-.l6*74-U4iO0.

             J l- Y-73 401A6 11                                                    ';
                                                                                                       J
                                                                                                                     Y.QKl&K.tiiVN. ^
                                                                                                                                    .. , 7v\>v'-;' 864uf 41
                                                                                                                                                                                                                            sUtfri...^ ta-                               »
                                                                                                                                                                                                                                                                         * /
                                                                                                                                                                                                                                                                               MSffi
                                                                                                                                                                                                                                                                                  ^ p-ii
                                                                                                                                                                                                                                                                                       i«a11 qo70<i9Q(Kr a an
                                                                                                                                                                                                                                                                                                                                                                             UU2L
              I t-ul-72 02                                                                                        ;>                        ';'' ^ -.XO^^                                                                                                                      '•Vi'
                                                                                                                                                                                                                                                                                            $3        Fl'l^oafeiiao^ ■V9U
                                                                                                                                                                                                                                                     7 •' ' i                  ,; • ■ -.    v; '#'
                                                                                                                                                                                                                                                                                                       - Y                        ' ? JJ'i.'-te
           TAX INFORMATION                                                                                                                                                                                                                                                                          SUMMARY
              TED MAR. STATUS            Ffb.fx            FED EXCESS        j STATE                                                                                                                        .cntiwlJtttus.                clnte           I cirr < f                                OAff-ftlNTEO AND SUMMAtT OF OOOOOR-


                                                                                                                                                                                                                                        1. 7 Tir.: 77^
                                                                                                            ir ,v
§            AKh it;c ; -.. 1 rCL                                                                    PAR IT1.^7                                                 ■,:■•*. l
                                                                                                                                                                                                            .;. 7..                                                                                  Q2~I9~H                             f'-'v"
>          BENEFITS INFORMATION                                                                                                                                                                               DEPOSIT PLAN                                                                           SALARY .1                                                   - t
H                                                                                                                                                                                                                                                                                                                                                    i       ■
m              coverage      npi          GtOUP LIFE fNS. AMOUNT               EMPIOTE CONTIHUTTON
                                                                                                                                                                             •i •            j
                                                                                                                                                                                                              lAME NO... ,,             EMPLOYE ACCT. NO.                                                                                                •                   ••
73                                                                                                                                                                                                                              - ■:?
“0
             1 r                              79t50u.UC
                                                                                                                                                                        Y;                                                                    ir                               “
                                                                                                                                                                                                                                                                                                                                                                 r    i
                                                                                                                                                                                                                                                                     <r'
o
03
o
o
O
             Monsanto
           *.3<«*|»rv 'GT3)
                                          j *
                                                                         CHANGE OF EMPLOYE STATUS iU<DMF0|jlUtk>N SHEET

                                                                                                                                                        >" *
                                                                                                                                                                                                                       V-
                                                                                                                                                                                                                                                           K s                                                      DIVISION PERSONNEL

CO
00
O)
NO
O

                                                                                                                                                                                                                                                                                                                                                                      STLCOPCBOOI8284
     Declaration of Brett Land in Response to Defendants’ Motions in Limine - 734
                                   Case 2:15-cv-00201-SMJ                    ECF No. 376-3          filed 01/28/20                   PageID.15191 Page 3 of 142
                                                        V




                                                                                            ACTION CODES


      To Add To The Central Personnel/Payroll System                                                   To Change Salary Rate Or Shift' - Non-chargeable Or Non-creditable
      01    NfW HIRE                                                                                   48   CHANGE IN BASE OR AMOUNT PAID FROM ST, LOUIS
      0?    RFHiRE                                                                                     49   MERIT INCREASE
      03    REHIRE FROM LAYOFF                                                                         50   SPECIAL MERIT INCREASE
      04    TRANSFER FROM HOURLY PAYROLL                                                               51   PROMOTIONAL INCREASE
      05    transfer from OTHER PAYROLL SYSTEM (SUBSIDIARY, ASSOCIATED OR AFFILIATED COMPANY)          53   PROGRESSION TO OP TOWARD MINIMUM
                                                                                                       53   ECONOMIC OR GENERAL ADJUSTMENT
                                                                                                       54   PROFESSIONAL STARTING RATE ADJUSTMENT
                                                                                                       55   SALARY CHANGE DUE TO CHANGE IN HOURS WORKED
                                                                                                       56   INCREASE OR DECREASE ON REINSTATEMENT FROM LOA WITHOUT.PAY
                                                                                                       57   DISABILITY INCOME PLAN REDUCTION OR INCREASE
      To Return From Leave Of Absence With Pay                                                         58   SPECIAL BASE OR INTERNATIONAL SERVICE PREMIUM CHANGE
            RETURN                                                                                     59   SHIFT PREMIUM CHANGE
      10              FROM   ACADEMIC LOA WITH PAY
      11    RETURN    FROM   MEDICAL LOA WITH PAY
      I?    P'’’IRN   FROM   PERSONAL LQA WITH PAY
      13         RN   FROM   POLITICAL OR CIVIC AFFAIRS LOA WITH PAY
                                                                                                                                                                                              v';
                                                                                                                                                                                                        ■7
                                                                            y'4'       i
                                                                                                      To Place On tedVe Of Absence With Pay
                                                                                                      60    TO ACADEMIC LOA WITH PAY
                                                                                                      61    TO MEDICAL LOA WITH PAY
      To Return From Leave Of Absence Without Pay                                                      62   TO PERSONAL LOA WITH PAY
                                                                                                      63    TO POLITICAL OR CIVIC AFFAIRS LOA WITH PAY                                    I
      20    RETURN    FROM   ACADEMIC LOA WITHOUT PAY                                                  64   CONTRACTU RAL LOA WITH PAY
                                                                              Oh
      ?!    RETURN    FROM   MEDICAL LOA WITHOUT PAY                                                   65   SEPARATION LOA WITH PAY
      2?    RETURN    FROM   PERSONAL LOA WITHOUT PAY
      23    RETURN    FROM   POLITICAL OR CIVIC AFFAIRS LOA WITHOUT PAY
      24    RETURN    FROM   MATERNITY LOA WITHOUT PAY                                                                                                                                              !
      25    RETURN    FROM   MILITARY LOA WITHOUT PAY
                                                                                                      To Place On Leave Of Absence Without Pay
                                                                                                       70   TO   ACADEMIC LOA WITHOUT PAY
      To Take Action On People In The Central                                                         71    TO   MEDICAL LOA WITHOUT PAY
                                                                                                       72   TO   PERSONAL LOA WITHOUT PAY
      Personnel/Payroll System________________                                                        73    TO   POLITICAL OR CIVIC AFFAIRS LOA WITHOUT PAY
                                                                                                      74    TO   MATERNITY LOA WITHOUT PAY
      •TO   CHANGE IN PERSONNEL AND/OR PAY STATUS                                                           TO   MILITARY LOA WITHOUT PAY
                                                                                                      75
      31    CHANGE JOB CLASSIFICATION
      -37   PROMOTION-UPWARD GRADE CHANGE
      31    DEMOTION - DOWNWARD GRADE CHANGE                                                                                                                                ,   'V   V
      34        ISFER WITHIN A DIVISION OR CENTRAL DEPARTMENT
                                                                                                                                                                                     ■:
                                                                                                                                                                                               '
      35        JSFER BETWEEN DIVISIONS OR STAFF DEPARTMENTS
      36    CHANGE LOCATION                                                                            To Remove From The Central Personnel/Payroll System
      3?    TRANSFER TO OTHER COMPANY IN THE SYSTEM
      38    TRANSFER FROM OTHER COMPANY IN THE SYSTEM                                                  BO   TRANSFER to HOURLY PAYROLL
      3<?   change otherVinformation                                                                   81   LAYOFF
                                                                                                       82   TRANSFER TO OTHER PAYROLL SYSTEM                 -   DOMESTIC
                              1’                                                                       83      ........................................      -   NORTH AMERICAN
                                                                                                       84      .......................................  ••   -   CENTRAL AMERICAN
                                                                                                       85      .......................................       -   SOUTH AMERICAN
                                                                                                       86      .......................................  "    -   EUROPEAN
      To Change Solary Rate - Chargeable Or Creditable                                                 87      ........................................ ••   -   ASIAN
                                                                                                       88      ........................................      *   AUSTRALIAN
      40    MERIT increase
      41    SPECIAL MERIT INCREASE                                                                     90   NORMAL RETIREMENT
§     4?    PROMOTIONAL INCREASE                                                                       91   EARLY RETIREMENT - OWN REQUEST
>     43    PROGRESSION TO OR TOWARD MINIMUM                                                           92   EARLY RETIREMENT - COMPANY REQUEST
H     44    fCONOMlC OR GENERAL ADJUSTMENT                                                             93   deferred RETIREMENT
m     45    PROFESSIONAL STARTING RATE ADJUSTMENT                                                      94   DISABILITY RETIREMENT
7]    46    demerit                                                                                    95   DEATH
      47    DEMOTION
"0
o                                                                                                      98   TERMINATION - VOLUNTARY
03                                                                                                     99   TERMINATION - INVOLUNTARY
O
O
O
CO
00
a>
PO


                                                                                                                                                                                                             STLCOPCB0018285
     Declaration of Brett Land in Response to Defendants’ Motions in Limine - 735
     Case 2:15-cv-00201-SMJ                       ECF No. 376-3                 filed 01/28/20             PageID.15192 Page 4 of 142



                                                                                                                    JHIEVEMENT AVJARO DATA SHEET

        Monsanto
        t
                                                                                                           i
                                                                                                           f.

             Name o< Nominee                                                                                                                    Location

                             Paul L. Wriaht                                                                                                    Creve Coeur
            Company Unit or Staff Dept.         Division                          Business Group                       Department

             Mad. & Env. Hlth .
            Position Title                      Salary Grade                      Annual Salary                        Date of Last Increase

            Toxicology Manager                       19                               $31,800                            2/1/76
            Performance                                                           Growth                               Date Last Employe Review


            Type of Award . (Select the award category from the opposite side of this sheet which most appropriately describes the award and enter the category and
                              code below.)

            Award Category                                                                                                                       Category Code Numbe'

             Technical                Accomplisliment of significant results                                                                       106
            Describe the achievement and its significance to Monsanto below:

             At a recent meeting in Creve Coeur, Glenn Schweitzer, head of the Office of
             Toxic Substances of EPA, offered some interesting comments,  He observed
             that Monsanto's toxicologists were held in high regard at EPA.  However,
             since it lacked an in-house toxicology facility, Monsanto as a company was
             not as highly regarded overall as duPont, Carbide, or Dow.

             Dr. Wright's professional and personal characteristics have contributed sig­
             nificantly to Monsanto's image at EPA. He has shown unusual perseverance
             and dedication, frequently involving his own time, to review and interpret
             large volumes of data which he subsequently organized for presentation to
             EPA officials.  Particularly noteworthy were his efforts on polychlorinated
             biphenyls (Aroclors) and chlorinated isocyanurates (ACL products).  In the
             former instance, his excellent analysis and synthesis of widely scattered
             observations played a prominent role in forestalling EPA's promulgation of
             unrealistic regulations to limit discharges of polychlorinated biphenyls.
             EPA's proposed regulations would have precluded the use of these materials
             by Monsanto's customers. With respect to chlorinated isocyanurates,
             Dr. Wright has had several contacts with individual scientists at EPA to
            •answer specific questions that they had raised or to inform them of the
             status of additional studies which, had been undertaken

             Overall, by virtue of the qualities of leadership which Dr. Wright has dis­
             played, he has made an important contribution to Monsanto's image at EPA.
             That favorable image will become increasingly important to Monsanto as the
             areas of interaction with EPA multiply.




                                                                Award Amount                                                                         Award amount
§           Recommended By:                           Date      Recommended:          Approved By:                                       Date
                                                                                                                                                      approved for
>                                                                                                                                                      payment:
H
m                 /!
                                                                                           .<2
Tl
o
                          V
                                                                                  C

                                                                                             -/H      Ny’YKn1)                   ~?W li/W
03

                                                                                                                J
O           C-2b32 (Rev. 10/74)
O
O
CO
00
O)
NO
NO

                                                                                                                                       STLCOPCB0018286
     Declaration of Brett Land in Response to Defendants’ Motions in Limine - 736
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15193 Page 5 of 142




                           EXHIBIT J




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 737
  Case 2:15-cv-00201-SMJ                                               ECF No. 376-3                   filed 01/28/20                PageID.15194 Page 6 of 142




      ,iji.r;:sanio
            o M r N A t r €A L o c ^ r r o N '   St.     LOUiS     -   Ggnefal         OffiCeS


      o^Tg                                       April      2L,    L970                                              cc;   j.   R.    Eck
                                                                                                                         T. K. Smith, Jr.
      SUAJTCT
                                                                                                                         H. L. Minckler
                                                                                                                         C . J. S rr i t h
      Frrf     ReNc I                            P C B rs                                                       --;*H-lt<*L-y               / E. P. I^Iheeler
                                                                                                                         H. S. Bergen
      TO                                         FILE                                                                    J. E. Springgate
                                                                                                                         W. B. Papageorge
                                                                                                                         S a mP i c k a r d , W a s h . , D . c ,

                                                                                 REPORT ON I'IEETING WITH
                                                                         'o*fli,l'131,ff;,":
                                                                                     *H"lli*'
                                 l,'ashingion. D.C.. April 16, 1970
                                 S am Pi c ka rd and I met wi th Co n g r e ssm a n R y a n t h i s a f t e r n o o n .        W e t o l d M r . R ya n
                                         t he pu rpo se of o ur v i si t   l v a s t o e n a b l e h i m t o r a i se a n y q u e st i o n s h e u r i g h t
                                 t ha t
                                 h4 ve in r el at io n     to Mons anto ts i n v o l ve m e n t i n t h e m a n u f a c t u r e o f p C Bt s a n d
                                 a- ls o we ho ped tha t he w oul d gi ve u s a n o p p o r t u n i t y       to clarify          so m e o f t h e p o i n t s
                                 w hi ch he had ma de dur i ng h is pr e s s co n f e r e n c e .        He explained that he was
                                 extremely short of time but he r.ras quite willing                        to discuss. the situation with
                                 u sr e mphas i z i ng that h e hop ed t h a t h e w o u l d st i l l       r e c e j . ve a f o r n a l r e s p o n se t o
                                 hi s l ett er  t o l '1r . Boc k. I.Ie as su r e d h i m t h a t t h i s w o u l d b e re p li e d t o i n d u e
                                 co urs e

                                 We were impressed-with Ryanrs apparent understanding of
                                                                                                                     .the problem although
                                 he disclaimed any abilities           in the s'cientific            area. His questions led us
                                 to t h e c onc l us i on th at at hi s p r e s s co n f e re n ce h e w a s n o t si m p l y r e a d i n g
                                 so m et h in g that so meone el s e ha d w r i t t e n       for him.     H e a ss u r e d u s t h a t o n a t
                                 le as t tv To oc c as i ons that hi s to t a l   i n t e r e st  i n t h e m a t t e r w a s t o sa f e g u a rd t h e
                                 h eal t h of the publ i c and we c on f i rm e d t h a t w e a l s o h a d a s i mi l a r c o n ce r n .

                                 T he fo l l ow in g     i s ur y r ec ol l ec ti on       of    the    i ss u e s    that nere raised         by Ryan and
                                 ourselves.

                                    1-    Re fer ri ng to hi s pre ss r el e a s e , vr e e xp l o r e d t h e q u e s t i o n o f . t h e
                                          toxicity     of Aroclors in more detail,                We indicaced to him that we
                                         rt ere ex tre mel y co nce rne d t h a t t h e st o r i e s i n t h e p r e s s w o u l ci ca u s e
                                         u ndue c on ce rn i n the pub l i c mi n d .         H e w a s a d vi se d r h a t b a se d o n t h e
                                         wo rk we h av e done on to xi ci t y         o f t h e Ar o cl o r s w e b e l i e ve t h e s e
                                         mat eri al s   a re onl y mi l dl y t o x i c a n d c o mp a re f a vo r a b l y w i t h ma n y
                                         o ther i ndus tr i al   c he mic a l s.    l^ie pointed out that the information he
                                         ha d gi v en t o th e pr es s o b v i o u sl y c a m e f r o m o n e o f o u r t e c h n i ca l
                                         bu ll e ti ns  and was ex tr ac ted f r o m a s t a n d a r d w a r n i n g i s su e d t o
                                         operatives Processing Aroclors in large quantities and usually at
                                         high temperatures.          We indicated         that-ani ?CB's currently being
                                         f ound in the en vi r onne nt r ve r e a t e xt r e m e l y 1 o w l e v e l s a n d t h e r e
                                         was absorucely no danger to the health of Ehe public.
                                                                                                                              Ryan




                                                                                                                                       Dsw 526533

l &   l o    R t v   t r . t a




            Declaration of Brett Land in Response to Defendants’ Motions in Limine - 738
Case 2:15-cv-00201-SMJ              ECF No. 376-3                 filed 01/28/20              PageID.15195 Page 7 of 142



         Memo to File
         Subject:   pCB's                                         -2-                            ApriL 2L, L970



                 expLored this subject in more detail and was particularly                                interested
                 i n the he al th o f our o w n o p e ra t i ve s w h o w e r e m a n u f a c t u r i n g A ro cl o r s
                 on a c ont i nui ng bas i s . t r {e t o l d h i m t h a t w e h a d b e e n p r o d u c i n g
                 Aroclors for close to 40 years without any serious problems to the
                 health of our oPeraEives'

           2-    W e adv i s ed R y an th at h i s i mp l i c a t i o n    t h a t a l l A r o cl o r s co u l d b e
                 c l as si f ie d   as PC Bt s w a s e rr o n e o u s.   We endeavored to explain that
                 or rL y a c er tai n numb e r o f o u r Ar o cl o rs f a ll          i n t o t h i s ca t e g o ry a n d
                 q7e ,r s " c he Aroc l or t r a d e m a r k f o r o t h e r m a t e r i a l s a s w e l l .     He
                 appeared genuinely concerned that he had mpde an error here and this
                 p ti ttt w as d is .c us s ed a t so m e l e n g t h .    We b e l i e v e t h a t w e h e l p e d t o
                 clarify         his mind. ft was difficult              to get across the point that
                 Lhe pCgt s so far found in the environnaent were those containing                                      five
                 an d s i x c hl ori ne s onl y a n d s o me p r o g r e s s w a s m a d e . lt ri s s u b j e ct
                 should be pursued at any future meeting.

           3.    R ya n rep eated hi s r eq u e s t t h a t I ' t o n sa n t o s h o u l d d i s cl o s e t h e i r t o t a l
                 marrufacture of PCB|s both in the United States and in the U.K.                                        I^le
                 poi nt ed out th at i t wa s n o t n o r m a l f o r mn n u f a ct u r e r s t o d i sc l o se                     :
                 such infor^uration and before \,re could agree to his request we would
                 h av e to r ec ei ve a g uar a n t e e t h a t t h i s i n f o r - e t i o n    would be treated
                 as strictly      confidential      by any government agency to whom the details
                 wer e gi v en.     H e was n o t t o o p le a se d w i t h t h i s su g g e s t i o n 'a n d w e d id
                 not pu rs ue the s ubj ect f u r t h e r

           4.     Ryan then turned to the subjecE of our disclosing                                 the names of manu-
                  f ac tur ers ma ki ng pr od u c t s co n t a i n i n g P C B r s a n d re q u e st i n g t h a t a l l
                  t hes e prod uc ts b e l ab e l e d a c co r d i n g l y .        We pointed out that it was
                  not. p oi si bl e      f or Mo n sa n t o t o d i sc l o se s u ch in f o r ma t i o n w i t h o u t a p p r o v a l
                  fron each individual                  cusEomer and we also had no Povter to compel them
                  to label their products as cont.aining PCB!s. He appreciafed this point
                   ( ref err i ng     to the fac t t h a t it u r i g h t b e n e ce s sa r y f o r t h e Fe d e r a l
                '
                  G ov er ru nent to di r ec t t h a t t h e p r o d u c t s b e l a b e l e d i n t h i s w a y) , b u t
                  he di d co ns id er th at M o n s a n t o h a d a d u t y t o d o e ve r y t h i n g p o ss i b l e t o
                  p ers ua de t hei r c us Lo m e r s t o t a k e su c h a c t i o n v o l u n t a r i l y.        Further
                  d is c us s i on i n thi s a r e a ma d e i t cl e a r t h a t i r i s p r i ma r y co n c e r n h e r e
                  i s that PCBts .a re bei n g u s e d i n t h e m a n u f a c t u r e o f h o u se h o l d p r o d u c t s
                  which are handled by the public and could have an adverse effect                                          on
                  their health.                We confirmed again that in our opinion this was not a
                  pr obl em as the q uantl t i e s            o f A r o cl o r s u s e d w o u l d n o t h a v e a n y a d v e r se
                  effect        o n p u b l i c h e a l t h .

                  H e re tur ned to th is su b j e ct s e ve r a l t i m e s l i s t i n g       su c h p r o d u ct s a s
                  pai nt s ,  in ks , gar men t co a t i n g s, f o o d p a ck a g i n g a n d f l o o r i n g     as
                  pr oduc ts w her e pr obl em s m a y e x i st .      i ^l e d i d e ve r y ch i n g p o ss i b l e t o
                  sa ti s fy hi m th at Ar ocl o rs e r e re n o t u se d t o a n y e xt e n t i n E h e se
                  articles     and that the maior use for Aroclors was in the electrical




                                                                                              DSw 526534




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 739
Case 2:15-cv-00201-SMJ                 ECF No. 376-3                 filed 01/28/20              PageID.15196 Page 8 of 142


         Flemo to File
                                                                     -3-                               April- 2t,       L970
         Subject: PCB's



                   i ndus tr y pr i mar i ly        i n t r a n s f o r me r s w h e r e t h e m a t e r i a l w a s o p e ra t i n g
                   in closed systens.                 We made the point that the use of Aroclors for
                   thi s t y pe of       a  ppl i ca ti on      w a s e xt r e m e l y i mp o r t a n t t o t h e n a t i o n a s
                   a whole in view of their fire resistant                                ProPerties and the fact that
                   Ar oc l or -c ont ai ni ng        tr a n sf o rm e r s a r e m u c h sm a l l e r i n si z e t h a n
                   tr ans for mer s us in g oE h e r f o r m s o f co o l a n E w h i c h m a d e t h e m p a r t i c u l a r l y
                   su it abl e    for us e i n h e a vi l y b u i l t           u p a r e a s s u ch a s N e w Y o r k.

              5,   Ryan raised the use of PCB!s as pesticide carriers                            and we advised him
                   we had al r eady w ri tt en    Eo t h e U SD A re q u e st i n g      t h a t t h e y r e f u se
                   registraEion     of pesticide forurulations coirtaining Aroclors.                               He was
                   adv i s ed t hat c ur re nt u sa g e i n t h i s a p p l i ca t i o n   w a s e x t r e me l y sm a l 1
                   and like unny recourmendations made in our old bulletins                                no. real
                   market had developed.

              6.   Emissions from our Eanufacturing                  plants were queried by Ryan and
                   we med e i t cl ea r t hat i t h a d b e e n M o n sa n t o r s p r a ct i c e        f o r m a n y ye a r s
                   t o c ongr oL s uc h emi s s i o n s f r o m a l l o f o u r m a n u f a c t u r i n g o p e r a t i o n s.
                   W e a ls o ad vi s ed hi m th a t i n vi e w o f t h e . cu r r e n t    co n c e rn o v e r P C B r s
                   intheenvironnentwehadmadesignificantimprovementsandhada
                   progran in hand which would ensure that any such euissions were
                   comPletelY controlled.

         Congressrnen Ryan's time was somewhat limited                           and the meeting was terminated
         af ter ab out 30 mi nut es .         Ho w e v e r , h e e xp r e s se d h i ms e l - f a s b e i n g i n t e r e st e d in
         a r nor e deta il ed di s c us si o n r . r i t h M o n sa n t o e m p h a si z i n g t h a t h e w o u l d l i k e t o
         hav e a s c i ent is t   pre se nt wit h h i m a n d a ls o u n d e r l i n i n g         once again Chat his
         re al i nte res t    her e w as i n p r o t e c t i n g   t h e s a f e Ey o f c h e p u b l i c.      I^le gained
         the iurpression        that  Ryan    was     genuinely         conc'erned       that     some   of  the    statements
         he had ma de t o th e pr es s we r e n o t s t r i ct l y           a c cu r a t e a n d h e a p p e a r e d t o b e a
         man who wants to be certain               that any statement he makes is true and factual.

         I^Ie recosmend that lfr. Bock reply to Congressman Ryants letter                                  giving             definite
         an s we rs to t he q ues ti ons r a is e d , a n d a l s o m e n t i o n i n g o u r w i l l i n g n e s s           to hold
         further discussions at a suitable time.




         gl




                                                                                                              Dsw 526535




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 740
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15197 Page 9 of 142




                           EXHIBIT K




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 741
5-cv-00201-SMJ              ECF No. 376-3                       filed 01/28/20             PageID.15198 Page

            ••
            '    W4LLIAM r. RVAN
                                            1, )                                    ,)            WMwHwraM. O C. «0>i»


                     JVOICIAMV
            MIBIION AND INMMJM AfTAIAS   Congress of t(jc tUm'tcb States                              ManHcr vrtcai
                                                                                                  (MO Dr. Ntenauki a^nai
                                                                                                     (At ittaoSntcrT)
                                                   JL)ouSt of RcprcgentatibeS                    NAW Vomh. Ne* Vmwi (Mat


                                                    EUasijinston, O.C. 205X5
                                                                    June 18, 1970

                                                                                         B. a.
                         Mr. John Mason                                                  a. a.
                         Assistant General Manager
                         Monsanto Company                                                a. r.
                         800 N. Lindbergh Boulevard                                      V. a. tort
                         St. Louis, Missouri 63166                                       •rt Mekartf tort.,0.0.
                         Dear Mr. Mason:
                                Despite your letter of April 28 I am most disturbed by the
                         PCB danger and what I consider Monsanto's unwillingness to deal
                         candidly with a dangerous situation.
                                While you specifically answer some questions I raised in
                         my April 9 letter, you also chose to ignore others.
                                I asked Monsanto to fully cooperate with scientists doing
                        Independent research on PCBs. In return, I was assured that
                        Monsanto scientists have met with others Investigating the problem.
                        The two are not the same. If Monsanto truly wanted outside opinions
                        it would offer its findings to men like Dr. Robert Risebrough, who are
        \               widely known for the PCB research.
                                I asked that Monsanto state clearly whether during the
                         manufacturing process Aroclor is released to the environment, and
                     'X.ln what form and quantities, and what control measures are in effect
                        or being developed.
                                Your letter said, ".. .we have stated clearly our total commitment
                        to pollution abatement. Production of polychlorinated biphenyls came
                        untior even-fflTicter scrutiny when it appeared as a possible environmental
                 ‘    ""hazard. We have improved production techniques and are continually
                        upgrading pollution abatement devices in our plants."
                                I consider that a vague reply. Surely you must know specifically
                        what quantity of PCBs is escaping during the manufacturing process.
                        And if you do not know, then certainly now is the time to findout.



                                                            i



                                                                                                          087863
                                                                                             tiONS




                 Declaration of Brett Land in Response to Defendants’ Mo
5-cv-00201-SMJ      ECF No. 376-3                 filed 01/28/20               PageID.15199 Page



                 Mr. M&son                               June IB, 1970

                        You also avoided a specific reply to the question of what controls
                 are now in effect. It is not enough for you to assure me that you are doing
                 your best. I want to know how efficient and effective your best is.
                         In my letter I also asked for copies of five bulletins on PCB
                 use mentioned in your Technical Bulletin O/PX.-306. Actually, that technical
                 bulletin referred to seven more. I understand that these bulletins offer
                 additional information on use in resins, chlorinated rubber, emulsion
                 adhesives, protective coatings, modifiers for polysulfides, fire-retarding
                 plasticizers and wax compounds.
                         From these bulletins I hoped to learn how many uses have previously
                 been suggested for this dangerous family of chemicals. Despite your
                 assurances that PCBs are only used in closed systems, independent
                 researchers have found them in the environment. I wonder if it surprises
                 you to learn that Dr. Risebrough has discovered PCBs in paints bought
                 at a Berkeley, California hardware store.
                        I again ask that you send me copies of the seven bulletins and
                 any other material used to promote the sale and use of Aroclor.
                         I understand that you admit that during the early days of PCB use
                 there were many suggested chemical uses that have since been discontinued.
                 I wonder how much Monsanto has done to discourage continuation of
                 these uses. Have you issued any notices recalling bulletins such as
                 Technical Bulletin O/PL-306? Have you issued any warnings to all
                 potential users of PCBs?
                         I again request that Monsanto inform me immediately of its annual
                 production and sales figures for each year since 1940 for each of its two
                 plants in the United States and its plant in England. These figures are
                 necessary so that scientists can determine the extent to which PCBs
                 are getting into the environment.
                         I again request that Monsanto release to the public a complete list
                 of the uses of Aroclor, as well as the names of the products and their
                 manufacturers, so that consumers can be aware of the presence of PCBs.
                 I also ask for a list of all Monsanto products containing Aroclor. And
                 Monsanto should make sure that all companies which use Aroclor label
                 their products accordingly.




                                                                                MOWS     087Bb4




           Declaration of Brett Land in Response to Defendants’ Mo
5-cv-00201-SMJ     ECF No. 376-3                   filed 01/28/20               PageID.15200 Page


        '!'                         ! )

                 Mr. Mason                                June 18, 1970



                         In general, I would have appreciated a more specific reply
                 many of the questions I raised in my April 9 letter and hop* that youto
                 will respond completely as soon as possible.
                          With kindest regards.

                                                         Sincerely,



                                                         William F. Ryan/
                                                         Member of Congress




                 WFR/sp




                                                                                           :



                                                                                   KOt*S




              Declaration of Brett Land in Response to Defendants’ Mo
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15201 Page 13 of 142




                            EXHIBIT L




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 745
Case 2:15-cv-00201-SMJ                              ECF No. 376-3                    filed 01/28/20                  PageID.15202 Page 14 of 142




UNIVERSITY            OF CALIFORNIA


                     IR\NE                          RIVSIDE      SAN   DIEGO       SAN   FCISCO                                  SAA     BAARA         SAA   CRUZ
BEELEY      DAVIS                LOS ANGELES




         MARINE     LABORATORY                                                                      BOX 247
BODEGA
                                                                                                BODEGA    BAY CALIFORNIA           94923




                                                                                                 October           25     1971




            Mr                   Papageorge
                                Environmental             Control
            Manager
            Monsanto            Company
            800           Lindbergh   Boulevard

            St       Louis     Missouri  63166




            Dear      Mr        Papageorge

                                                    PCB   and    the       effects         of    environmental                 contamination
            Public         interest        in
                                                      increased            since         your    visit        to    our       laboratory
            by      PCB   has     evidently
            in      Berkeley

                                                                      of pollution     ecologists   is the
            Among         the    current        research priorities
                                                            rates   and mass   balance   equations   of
            determination                of accumulation
                                                                                 to  the   formulation  of
            PCB      in    sinks          such as the oceans      An  approach
                                                                     the     DDT                         in    the      oceans      was      made
                  mass     balance        equation         for                       compounds
                                                                 the       National         Academy           of    Sciences           entitled
            in        recent        publication            of
                                                                                            Environment                   The    problem          is
            Chlorinated               Hydrocarbons              in     the      Marine
                                                                since        it    is     nossible         that      the       amounts       of
            now      of    crucial        importance
                                                                        that       will     be     released          eventually             into
            PCB      already        manufactured                and
                                                                                  increase         PCB     concentrations                  in marine
            the      environment              are    sufficient            to
                                    coastal          waters      beyond           acceptable             limits
            fish      of the

                                                                                                                           to his
             In       letter        of    April               197lto Dr                          Herman        inresponse
                                               PCB production                                            figures  in  the United
                      for information  abbut
            request
            States you wrote
                                                        sensitive   marketing   information
            RegardingyOur question of divulging                              would be of
                                            We  believe  the  information
              regret      cannot help you
                                                                  is worldwide    and there
            extremely   limited value  since the PCB problem

            are producers                in Germany  France   Italy Spain Japan Po1and
                                          and Russia  We also  believe we have responsibility
            Czechoslovakia
                                                shareholders               and     in     some     cases       to       our     customers
            to      our    employees
                                                                                                                   actioln        to    reduce
             to preserve            the       business        while        taking         responsible

             PCB contamination




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 746
Case 2:15-cv-00201-SMJ                     ECF No. 376-3                        filed 01/28/20                  PageID.15203 Page 15 of 142




        Mr     Papageorge              page




        We                          have     some       information        about  PCB production     figures   in
              currently
                                                                                                            of
        Japan       which       are  sufficiently                   high to indicate     that knowledge
                                        in other                   industrial   countries    is badly   needed
        production             figures
        if we       are    to predict              future          levels       of    oceanic         contamination



                                 to your                                        to               employees             shareholders         and
        In    addition                           responsibility                       your
                               there  is         also        an    evident       responsibility                  to    all    other   persons
        customers
        who           eventually              be    affected             by    PCB    contamination               of    the    environment
               may


        The    Monsanto          has made several  commendable                                               steps in          recognizing
                        Company
        the    environmental  hazards of PCB and in reducing                                                the input          of PCR to

        the    environment                 Contrary           to    the       announcement            by    Monsanto           however
        that    PCB    useage          would        he       restricted          to    closedsystem                   applications
                                                                                                            until it was
        PCB    has    continued              to be       used       in    various          paper products
        found       that       foods       were     becoming             contaminated           with PCB from recycled

                                                   of    the       closed       systems          have      an    evident       tendency     to
        paper        Moreoversome
        leak

        If input          of    PCB    into        the       environment             could       be   substantially    reduced

        so    that    steady          state        levels          were       considerably            below those   now found

        in    our    coastal          waters            there       would       be    no    need      to    call       for      complete
        ban    on    the       use    of    these        chemicals              But    we       can   not       adequately        protect
        the    environment             unless           it    is    possible to relate                     production figures
        and    environmental                 input       to       contamination              levels        in fish and other
                               of    the                            To    do    this       it    is   absolutely             essential
        components                          biosphere
        that production                and       use     figures          be    made       public


                      that          Monsanto        will          agree  to cooperate                 with       the    environmental
            hope
        science       community             to     protect          what  is evidently                  the      public       interest




                                                                         Very    truly yours




                                                                               RobertW            Risebrough
                                                                         Assoiate                 Research            Ecologist




        cc      Professor             E.D.Goldberg
                Professor             H.S.Oicott
                Senator             Gaylord        Nelson
                Senator             George       .1cGovern

                Mr        Michael          Palmer            EnvironmØætal             Defense          Fund




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 747
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15204 Page 16 of 142




                            EXHIBIT M




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 748
Case 2:15-cv-00201-SMJ           ECF No. 376-3    filed 01/28/20     PageID.15205 Page 17 of 142




X                                                                                           \(J)
                                          UNIVERSITY OF CALIFORNIA

    SCRIPPS INSTITUTION OF OCEANOGRAPHY
    LA JOLLA, CALIFORNIA     9203 7
                                                                             November 10, 1971


          Mr. W. B. Papageorge, Manager                    RECEIVED
          Environmental Protection
          Monsanto Industrial Chemicals Co.
          800 N. Lindbergh Boulevard                       NOV 1 3 1971
          St. Louis, Missouri 63166                          OFFICE OF
                                                      SENATOR (1AYIDRO NFI
          Dear Mr. Papageorge:

               I have received your letter of 4 November 1971 to Dr. Robert W. Risebrough,
          University of California, Bodega Bay, California 94923, repeating the stance of
          MONSANTO in refusing to release production and usage data of the PCB’s to the
          scientific community. I consider the rationale in your letter both without
          substance and inadequate.

               The world environmental scientific community over the past five years has
          well defined the seriousness of the escape of chlorinated hydrocarbons to our
          surroundings. The PCB's have been singled out as posing first-order threats
          on the bases of the amounts dispersed, their toxicities and their stability.
          At the present time, all evidences indicate they are the most widespread
          collective of synthetic organics in the environment,   The PCB levels in marine
          fish and plankton now exceed those of DDT residues, according to the recent
          evidences from Woods Hole Oceanographic Laboratory and from the Bureau of Commercial
          Fisheries in La Jolla.

               The world environmental scientific community has been most responsible in
          pursuing the PCB problem. I have served on national and international committees,
          both in the capacity as chairman and as member (FAO, NATO, National Academy of
          Sciences, National Research Council, UNESCO, etc.) and have been impressed by
          the desires of the scientists to determine where PCB's are leaking to the
          environment, what their toxicities are to organisms including man and the potential
          hazards to marine resources. Such studies often require both production and
          usage data of the PCB's.

               The denial of such data to the scientists is the denial of their potential
          power to develop a clear and comprehensive understanding of the problems posed
          by present usages of these substances, an understanding upon which governments
          can act sensibly to protect their citizens. MONSANTO, in refusing to release
          this much needed data to the scientists, a group who can be a powerful resource
          to them, is in my opinion, playing god. They assume responsibility for insults
          rendered through the production and distribution of these chemicals. The world
          scientific community has defined the dangers; the substances have been implicated
          in the deaths of Japanese who ingested them.




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 749
Case 2:15-cv-00201-SMJ     ECF No. 376-3      filed 01/28/20    PageID.15206 Page 18 of 142

                                                                                              1




        Mr. W. B. Papageorge                                          November 10, 1971
                                                                      Page 2


             Are you really serious when you keep this most important data privileged
        through the statement "our responsibilities should and do include not only
        consideration of our employees, shareholders and customers, but also consideration
        of all other persons who may eventually be affected by such contamination".

                                                                Sincerely,



                                                                Edward D. Goldberg
                                                                Professor of Chemistry
        EDG:nl

        cc:   Dr. Robert W. Risebrough
              Associate Research Ecologist
              Bodega Marine Laboratory
              University of California
              P. 0. Box 247
              Bodega Bay, California 94923

              The Honorable George McGovern
              United States Senate
              Washington, D. C. 20510

              The Honorable Gaylord Nelson
              United States Senate
              Washington, D. C. 20510

              Dr. H. S. Olcott
              Professor, Marine Resources
              College of Agriculture & Environmental Sciences
              University of California, Davis
              Davis, California 95616
              Mr    clis g 1 W
              Environmental Defense Fund
              2728 Durant Avenue
              Berkeley, California 94704




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 750
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20       PageID.15207 Page 19 of 142




                                                                                        ^ •»




                                           j/jh           1              *t: I -^(X’r ty /Irtbr//^

                                          Com 4j ms% /WO                            '
                                          (yayh'M Ht />vj yipet^
                                         bo/ : !?o
                                         fbUer'. MSS /QJO fay- llfl-                        jy
                                                   )?o/)b               '               '      '

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 751
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15208 Page 20 of 142




                            EXHIBIT N




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 752
Case 2:15-cv-00201-SMJ                                   ECF No. 376-3                        filed 01/28/20                 PageID.15209 Page 21 of 142



   UNIVERSITY OF CALIFORNIA DAVIS


   BERKELEY      DAVIS        IRVINE        LOS    ANGELES      RIVERSIDE        SAN    DIEGO      SAN   FRANCISCO                               SANTA    BARBARA   SANTA   CRUE




   INSTITUTE     OF MARINE   RESOURCES                                                                           DAVIS CALIFORNIA           95616
   COLLEGE      OF AGRICULTURAL   AND
      ENVIRONMENTAL            SCIENCES




                                                                                                          November          15      1971




               Dr                      Papageorge   Manager
               Environmental               Protection
               Monsanto           Industrial                  Chemicals              Co
               800             Lindbergh               Boulevard
               St Louis                 Missouri 63166

               Dear      Dr       Papageorge


                              appreciated                    receiving                 copy      of your         letter        of      November
               to    Dr       Risebrough                      Several           questions                however         continue          to    bother
               me        Perhaps             you       can     furnish           some        answers

                              assume              it   is     true        that       the     PCB       contamination             of   fish       meal
               that      lead          to    problems              with              and eggs on the east
                                                                            poultry                                                    coast          was
               due    to          leak                 leaks        in     the plant
                                                  or                                  that made the fish                              meal            But
               has    the       presence               of     PCBs         in    poultry           and     eggs       in Minnesota              ben
               accounted           for

                         If     rice         bran        oil       contaminated                 with      PCBs        caused        ttYusho         disease
               in                            can       we     be    sure        to     avoid       it     in    the    future
                     Japanhow                                                                                                          Do       you      know
               whether          it was             indeed          PCB    or     something               else    that       caused     it

                              think          that        the       uneasiness                                         the
                                                                                           suggested            by           Risebrough  and
               Goldberg           letters              sterns       from             feeling     that           Monsanto        is not telling
               all that           it        knows             including                                                       In my opinion
                                                                                     production            figures
               Monsanto          could             get         plus       in     PR     if      it would         do    so

                         Best      regards


                                                                                                   Very        truly     yours




                                                                                                                Olcott
                                                                                                   Professor             Marine       Food       Science


              HSO     cfg




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 753
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15210 Page 22 of 142




                            EXHIBIT O




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 754
Case 2:15-cv-00201-SMJ          ECF No. 376-3    filed 01/28/20   PageID.15211 Page 23 of 142



     *-• •'
              r-9
                                                                     ;
                                                             l>cc:   H. S* Bergen - B2SI*
                                                                     C..P. Cunningharn - B2SA
                                                                     W. B* Paoageorge ~ B2SK




                                                          March 3, 1972




                     Mr, Paul DePalco, Jr,
                     Regional Adrsinistratcr -
                     U.S, Environrsental Protection Agency
                     Region IX
                     100 California Street
                     San Francisco, California 94111

                    t>ear Mr. DeFalco:

                    I have fceea asked to resoond to your letter
                    to Mr- E. J. Beck, asking for certain informataddressed
                    regarding sales of polychlorinated biphenyl     ion
                                                                s by
                    Monsanto and Central Solvents and Chemicals
                                                                  in the
                    Los Angeles County area. I know that you have
                    cussed this by telephone with Mr. V7. B. Papa    dis­                       i
                                                                 george and
                    I have reviewed the* situation with hiia.

                    It has always been Monsanto^ policy not
                                                               to divulge
                    the nar.es of cur customers for the products
                                                                  we inake,
                    nor the guantities of products these custo
                                                                mers
                    purchase*.     ccrfslder this to be proprietary informa­
                    tion and therefore hold it confidential.
                                                                Consequently
                    we do not feel free to comply with your
                                                              request for
                    data on customer names and quantities purc
                                                                hased.
                    On the other hand, last Eovember we did
                                                            release to
                    governmental agencies, including the E?A,
                                                               Monsanto*#
                    total production and calcs figures on PCB*
                                                               s for the
                    years 1960 through 1911. These statistic
                                                              s have been
                    released publicly and earlier this year
                                                            we discussed
                    them in detail with members of the scientif
                                                                ic-


                                                                             DSW 363806



                                                             A

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 755
        Case 2:15-cv-00201-SMJ                  ECF No. 376-3    filed 01/28/20   PageID.15212 Page 24 of 142

 •&'-


         ('* *   *
                     S’+
                           s                                                                                            ■




                                     Tto. Paul ZJeZ>a-lco> Jrv                                                      I

                                     March 3f 1972                                                                  :
                                     Pa^s 2


                                    cGesamity: and. vlth rcprtsaontotlvcs cf the V9ashlr<7ton
                                    nultl-arrcncy ?C3 tnoh forc« of vhich 3PA is a roiuber*
                                    For ycur ready reference X sw enclosing a cony of this
                                    inforr.ation*

                                      Wo certainly share your concern and desire to control
                                      the discharge of PCB's into the ervironrsent* It is
                                   • because of this concern that ve iv.plcrr^nted a pregraa
                                     .of self-ir'pcsed cartailnent of calcs of these products
                                      so that now we are .only- offering continuing supplies
                                      for closed system dielectric applications where the
                                      potential danger of cnvironinentsl contamination is
                                      carefully controlled.

                                   : Furthers.xre, as another step in safeguarding the
                                     environment we have informed ail customers of PC3
                                     nafcorials of the potential dangers should these
                                     materials’ cvctt^e and have strongly urged theta to tahe
                                     every precaution to prevent losses through spills,
                                     usage, loahage, disposal, vaperiaatien or ethervise*

                                    I regret \tq cannot ccnely with ycur .recuest for custcrrer
                                    infcmafcicn but     we can ho of assistance to you in
                                    other vnya we will ho glad to visit you or your
                                    designees to discuss the FO situation further*

                                                                     Sincerely,
                                                                                                                   •1


                                                                    W. R. Corey, Director
                                                                    Functional Product Grcuos

                               •   /it
                                   Enclosure

                                   cct   2lr, Charles n* S eerier/Men s emt o




                                                                                             osVM 36980^
                                                                                                           //'-/
«VK                                                                                                           f


           Declaration of Brett Land in Response to Defendants’ Motions in Limine - 756
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15213 Page 25 of 142




                                  EXHIBIT P




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 757
Case 2:15-cv-00201-SMJ      ECF No. 376-3   filed 01/28/20   PageID.15214 Page 26 of 142

                                     Robert Kaley


 · · · · · · ·UNITED STATES DISTRICT COURT
 · · · · · · EASTERN DISTRICT OF WASHINGTON
 ·

 ·   ·   ·   CITY OF SPOKANE, a· · ·)
 ·   ·   ·   municipal corporation· )
 ·   ·   ·   located in the County· )
 ·   ·   ·   of Spokane, State of· ·)
 ·   ·   ·   Washington,· · · · · · )
 ·   ·   ·   · · · · · · · · · · · ·)
 ·   ·   ·   · · · · · Plaintiff,· ·)· Case No.:
 ·   ·   ·   · · · · · · · · · · · ·)· 2:15-cv-00201-
 ·   ·   ·   v.· · · · · · · · · · ·)· SMJ
 ·   ·   ·   · · · · · · · · · · · ·)
 ·   ·   ·   MONSANTO COMPANY, et· ·)
 ·   ·   ·   al.,· · · · · · · · · ·)
 ·   ·   ·   · · · · · · · · · · · ·)
 ·   ·   ·   · · · · · Defendants.· )
 ·

 · · · · · · · ·TUESDAY, JANUARY 7, 2020

 · · · · · · · · · · · · ·– – –

 · · · · · · · ·Videotaped
                Videotaped 30(b)(6) deposition of

                    held at the offices of CAPES,
 · · ·Robert Kaley, he

 · · ·SOKOL, GOODMAN & SARACHAN, P.C., 7701 Forsyth

 · · ·Boulevard, 12th Floor, St. Louis, Missouri,

 · · ·commencing at 8:58 a.m., on the above date,

 · · ·before Carrie A. Campbell, Registered

 · · ·Diplomate Reporter, Certified Realtime

 · · ·Reporter, Illinois, California & Texas

 · · ·Certified Shorthand Reporter, Missouri &

 · · ·Kansas Certified Court Reporter.

 ·   ·   ·   ·   ·   · · · · · · · – – –
 ·   ·   ·   ·   ·   · · GOLKOW LITIGATION SERVICES
 ·   ·   ·   ·   ·   ·877.370.3377 ph- 917.591.5672 fax
 ·   ·   ·   ·   ·   · · · · ·deps@golkow.com
 ·


                     Golkow Litigation Services· | 877.370.DEPS
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 758
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15215 Page 27 of 142
                                  Robert Kaley

                                                                         Page 126
  ·1· ·QUESTIONS BY MS. EVANGELISTI:
  ·2· · · · ·Q.· · ·I've handed you Depositio
                   ·I've            Depositionn
  ·3· ·Exhibit
  ·3· ·Exhibit 12
               12..
  ·4· · · · · · · · Can you i dentify that for th
                            identify           thee
  ·5· ·record,
  ·5· ·record, p lease?
               please?
  · 6· · · · ·A.· · ·
  ·6·                Yes.· I
                    ·Yes.·   t's a letter from a
                           It's
      ·person, Henry Strand, at Rising & Strand i
  ·7· ·person,                                  inn
  · 8· ·London,
  ·8·  ·London, to Mr. Dav id Wood at Monsanto, dated
                       David                    dated
      ·November 28, 1966
  ·9· ·November     1966..
  10· · · · ·Q.· · ·And in this -- you've seen this
  11· ·before?
  12· · · · ·A.· · ·I have.
  13· · · · ·Q.· · ·And in this document -- now,
  14· ·first of all, who is Henry Strand at Rising &
  15· ·Strand?
  16· · · · ·A.· · ·He is Mr. Strand -- I'm sorry,
  17· ·but I don't really know.· I think this is a
  18· ·public relations firm, but it could be a law
  19· ·firm.· I don't really know.· But anyway, he's
  20· ·obviously one of the -- I assume he's one of
  21· ·the principals of this Rising & Strand firm.
  22· · · · ·Q.· · ·Okay.· So this is some sort of
  23· ·firm in -- do we know where they --
  24· · · · ·A.· · ·I always thought it was London,
  25· ·but I don't know what the Aktiebolag means,

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 759
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15216 Page 28 of 142
                                  Robert Kaley

                                                                         Page 127
  ·1· ·so now I don't really know.
  ·2· · · · ·Q.· · ·Oh, it says Stockholm.
  ·3· · · · ·A.· · ·There you go.
  ·4· · · · ·Q.· · ·Right?
  ·5· · · · ·A.· · ·That would be it.
  ·6· · · · ·Q.· · ·Okay.· S
                   ·Okay.· Soo an individual fro
                                             fromm
  ·7· ·Rising
  ·7· ·Rising & Strand in Stockholm -- we don't kno
                                                knoww
  ·8· ·what
  ·8· ·what k ind of company it
            kind             it is,
                                is, but it
                                        it is
  ·9· ·reporting
  ·9· ·reporting to Mr. Wood of Monsanto Europe in
                                                in
  10· ·Belgium
  10· ·Belgium re garding Soren Jensen's findings
               regarding                 findings in
                                                  in
      ·Sweden, correct
  11· ·Sweden, correct??
  12· · · · ·A.· · ·T hat's co
                   ·That's     rrect.
                            correct.
  13· · · · ·Q.· · ·
  13·               And in this document he i
                   ·And                     iss
  14· ·reporting
  14· ·reporting that Soren Jensen had found what h
                                                  hee
      ·determined to be PCBs accumulating in organ
  15· ·determined                            organss
  16
  16·· ·of
       ·of animals, correct
                    correct??
  17· · · · ·A.· · ·
  17·               Yes, t
                   ·Yes,   hat's -- excuse me
                         that's            me..
  18· ·That's
  18· ·That's h ow t
              how    he document
                   the  document reads,
                                 reads, yes.
                                        yes.
  19· · · · ·Q.· · ·
  19·               And separate f
                   ·And           rom t
                                 from   he document,
                                      the  document,
  20· ·Soren
  20· ·Soren Jensen was analyzing -- looking at DD
                                                DDTT
      ·in the env
  21· ·in         ironment, and he was finding
              environment,             finding
      ·unknown peaks at that t
  22· ·unknown                 ime, correct?
                             time,  correct?
  23· · · · ·A.· · ·Yes.
                   ·Yes.
  24· · · · ·Q.· · ·And he was able to determ
                   ·And                       in e
                                       determine
  25· ·
  25·  eventually that those peaks he i
      ·eventually                       dentified a
                                      identified  ass

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 760
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15217 Page 29 of 142
                                  Robert Kaley

                                                                         Page 128
      ·being PCBs, correct
  ·1· ·being       correct??
  · 2· · · · ·A.· · ·
  ·2·                Yes.
                    ·Yes.
  ·3· · · · ·Q.· · ·
  ·3·               And he was reportin
                   ·And        reportingg that in
                                               in
      ·his m
  ·4· ·his   ind the compounds that he wa
           mind                        wass
  ·5· ·identifying
  ·5· ·identifying as PCBs were related to DDT an
                                               andd
  ·6· ·equally
  ·6· ·equally poisonous, correct
                          correct??
  ·7· · · · ·A.· · ·T hat's what the document says
                   ·That's                    says,,
  · 8· ·yes.
  ·8·  ·yes.
  ·9· · · · ·Q.· · ·
  ·9·               And this was bein
                   ·And          beingg reported to
                                                 to
  10· ·Monsanto
  10· ·Monsanto Brussels in 1966
                            1966??
  11· · · · ·A.· · ·Th at's correct
                   ·That's  correct..
  12· · · · ·Q.· · ·And S
                   ·And   oren Jensen had found wha
                        Soren                   whatt
  13· ·he
  13· ·he determined to be PCBs in salmon and i
                                              inn
  14· ·pike
  14· ·pike and in sea eagles living on fish
                                        fish,,
      ·correct?
  15· ·correct?
  16· · · · ·A.· · ·T hat's what th
                   ·That's          is lette
                                 this  letterr
  17· ·reports,
  17· ·reports, yes.
                yes.
  18· · · · ·Q.· · ·
  18·               And this was what was reporte
                   ·And                   reportedd
  19· ·to
  19· ·to Monsanto, correct
                    correct??
  20· · · · ·A.· · ·
  20·               Yes.
                   ·Yes.
  21· · · · ·Q.· · ·J
                   ·Jensen            it in
                      ensen had found it in the
                                            the
      ·surface of the needles of the f
  22· ·surface                         ir trees and
                                     fir        and
  23· ·in
  23· ·in the a ir, correct?
              air,  correct?
  24· · · · ·A.· · ·T
  24·                 hat's what it says
                   ·That's          says..
  25· · · · ·Q.· · ·
  25·               And i
                   ·And itt was -- he found i
                                            itt in

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 761
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15218 Page 30 of 142
                                  Robert Kaley

                                                                         Page 129
  ·1· ·the
       the ha ir of h
           hair       is five-month-old
                    his  five-month-old child;
                                        child; is
                                               is that
                                                  that
  ·2· ·correct?
  ·2· ·correct?
  ·3· · · · ·A.· · ·T
  ·3·                 hat's what he re
                   ·That's             ported, yes.
                                    reported,  yes.
  ·4· · · · ·Q.· · ·And th
                   ·And    is was reported t
                        this               too
  ·5· ·Monsanto
  ·5· ·Monsanto in 1966
                   1966??
  · 6· · · · ·A.· · ·
  ·6·                Yes.
                    ·Yes.
  ·7· · · · ·Q.· · ·He also was reporting that PCB
  ·8· ·is broken down considerably slower than DDT
  ·9· ·and, quote, "gives rise to damage of liver
  10· ·and skin," correct?
  11· · · · · · · · MR. MILLER:· Let me object to
  12· · · · ·the form.· It's vague and ambiguous as
  13· · · · ·to who "he" was when you say "he was
  14· · · · ·reporting."
  15· · · · · · · · MS. EVANGELISTI:· I'll start --
  16· · · · ·that's a fair objection.
  17· ·QUESTIONS BY MS. EVANGELISTI:
  18· · · · ·Q.· · ·In this document it is bein
                   ·In                     beingg
  19· ·reported to Monsanto Europe that the Swedish
  19·
  20· ·daily
  20· ·daily paper was reporting about Sore
                                       Sorenn
      ·Jensen's f
  21· ·Jensen's   indings, and it
                findings,      it was being
                                      being reported
                                            reported
      ·that, quote, "PCB is
  22· ·that,             is broken down considerably
                                        considerably
  23· ·slower
  23· ·slower than DDT and g ives rise
                           gives  rise to the damage
                                              damage
      ·of l
  24· ·of   iver and sk
          liver         in," end quote, correct?
                     skin,"             correct?
  25· · · · ·A.· · ·T
  25·                 hat's what this letter says
                   ·That's                   says,,

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 762
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15219 Page 31 of 142
                                  Robert Kaley

                                                                         Page 130
      ·that the re
  ·1· ·that        porter writing
                reporter  writing the article
                                      article in
                                              in the
                                                 the
  · 2· ·newspaper
  ·2·  ·newspaper wrote, yes
                         yes..
  ·3· · · · ·Q.· · ·Okay.
  ·4· · · · ·A.· · ·There's nothing in Jensen's
  ·5· ·article that I know of that said any of those
  ·6· ·things, but that's what the newspaper
  ·7· ·reporter said.
  ·8· · · · ·Q.· · ·And th
                   ·And    is newspaper in
                        this            in Sweden
                                           Sweden
  ·9· ·had
  ·9· ·had re ported that the PCBs were e
           reported                       qually
                                        equally
  10· ·common
  10· ·common in nature as chlorinated hydrocarbon
                                       hydrocarbonss
      ·of the type of DDT, DDE and L
  11· ·of                            indane, correct?
                                   Lindane,  correct?
  12· · · · ·A.· · ·T hat's wh
                   ·That's     at t
                            what    his translation
                                  this  translation
      ·says, y
  13· ·says,   es.
             yes.
  14· · · · ·Q.· · ·
  14·               And the translation reporte
                   ·And                 reportedd
      ·that even fish in Lapland contained PCBs
  15· ·that                                PCBs,,
  16
  16·· ·correct?
       ·correct?
  17· · · · ·A.· · ·
  17·               Yes, that's what it reads
                   ·Yes,                reads..
  18· · · · ·Q.· · ·
  18·               It was reported in this articl
                   ·It                      articlee
  19· ·that
  19· ·that the PCBs were also found in
  20· ·Mr.
  20· ·Mr. Jensen -- the hair of Mr. Jensen's wife
                                              wife,,
      ·but also that the f
  21· ·but                 ive-month-old girl
                         five-month-old  girl had
                                              had
      ·more PCBs in
  22· ·more      in her hair
                        hair than of her brothers
                                         brothers
  23· ·and
  23· ·and s isters of age 3 to 6 years, correct
           sisters                       correct??
  24· · · · · · · · MR. MILLER:· Object to the
  25· · · · ·form.

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 763
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15220 Page 32 of 142
                                  Robert Kaley

                                                                         Page 131
  ·1· · · · · · · · T
                    THE
                      HE WITNE SS:· That
                         WITNESS:·       's w
                                    That's    hat the
                                            what
  · 2· · · · ·translation
  ·2·        ·translation of this article says
                                          says..
  ·3· ·QUESTIONS
  ·3· ·QUESTIONS BY MS. EVANGELISTI
                        EVANGELISTI::
  ·4· · · · ·Q.· · ·And the hypothes
                   ·And              is was that the
                            hypothesis           the
  ·5· ·girl
  ·5· ·girl had gotten PCBs via the mother's milk
                                             milk,,
  ·6· ·correct?
  ·6· ·correct?
  ·7· · · · · · · · MR. MILLER:· Object to the
  ·8· · · · ·form.
  ·9· · · · · · · · T HE WITNE
                    THE        SS:· A
                         WITNESS:·    gain, that'
                                    Again,  that'ss
  10· · · · ·what
  10·       ·what the article sa ys, yes.
                              says,  yes.
      ·QUESTIONS BY MS. EVANGELISTI
  11· ·QUESTIONS        EVANGELISTI::
  12· · · · ·Q.· · ·And t
                   ·And   his a
                        this   rticle that
                              article that was
                                           was then
                                               then
  13· ·reported
  13· ·reported to Monsanto indicated that Jense
                                           Jensenn
  14· ·had
  14· ·had examined a whole collection of sea eagle
                                              eagless
      ·in a state museum going back to 1880 an
  15· ·in                                   andd
  16
  16·· ·determined
       ·determined that PCBs were onl
                                  onlyy in birds from
                                                 from
  17· ·1944
  17· ·1944 on and were not in
                            in the birds
                                   birds from 1944
                                              1944
  18· ·and
  18· ·and before
           before,, correct?
                    correct?
  19· · · · ·A.· · ·T hat is how it reads, yes.
                   ·That                   yes.
  20· · · · ·Q.· · ·
  20·               Now, Mr. Strand then re
                   ·Now,                    ported
                                         reported
      ·to Mr. Wood of Monsanto, last pa
  21· ·to                               ge, quote, "I
                                     page,         "I
      ·suppose there is
  22· ·suppose       is no doubt that what has been
                                               been
  23· ·termed
  23· ·termed 'polychlor inated biphenyl'
              'polychlorinated  biphenyl' is
                                          is equal to
                                                   to
      ·Aroclor."
  24· ·Aroclor."
  25· · · · · · · · Correct
  25·               Correct??

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 764
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15221 Page 33 of 142
                                  Robert Kaley

                                                                         Page 132
  ·1· · · · ·A.· · ·T hat's wh
                   ·That's     at h
                            what  hee wr ote in
                                      wrote  in this
                                                this
  · 2· ·paper
  ·2·  ·paper -- or in this letter, yes
                                    yes..
  ·3· · · · ·Q.· · ·
  ·3·               Okay.· A
                   ·Okay.·   nd then the last tw
                           And                twoo
      ·sentences o
  ·4· ·sentences off that
                     that paragraph
                          paragraph state, quote,
                                           quote,
  ·5· ·"The
  ·5· ·"The p roblem in some cases, of course, ma
            problem                            mayy be
                                                    be
  ·6· ·the
  ·6· ·the disposal of used material .· I un
                            material.·       derstand
                                          understand
  ·7· ·that
  ·7· ·that there hardl
                  hardlyy exists a convenient method
                                              method
  ·8· ·of
  ·8· ·of destroy ing Aroclor and that possibly
          destroying                   possibly
  ·9· ·burying
  ·9· ·burying unusable material may be the onl
                                            onlyy
  10· ·answer."
  10· ·answer."
  11· · · · · · · · C orrect?
                    Correct?
  12· · · · ·A.· · ·T hat's how it reads, yes.
                   ·That's                yes.
  13· · · · ·Q.· · ·
  13·               So the issue of disposal o
                   ·So                       off
  14· ·Aroclors
  14· ·Aroclors was brought to Monsanto's attentio
                                          attentionn
      ·by Novem
  15· ·by       ber of
          November  of 1966, correct?
                             correct?
  16· · · · ·A.· · ·By whoever Mr. Strand was, yes
                   ·By                         yes..
  17· ·That's
  17· ·That's hi
              hiss view
                   view of
                        of the
                           the situation.
                               situation.
  18· · · · ·Q.· · ·
  18·               And there was an understandin
                   ·And              understandingg
  19· ·at
  19· ·at that t ime by Mr. Strand that there was not
               time                               not
  20· ·a
  20· ·a convenient method for destroying Aroclor
                                          Aroclor,,
      ·correct?
  21· ·correct?
  22· · · · ·A.· · ·That's --
  23· · · · · · · · MR. MILLER:· Hold on.· Object
  24· · · · ·to the form.
  25· · · · · · · · THE WITNESS:· T hat was hi
                                  That      hiss

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 765
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15222 Page 34 of 142
                                  Robert Kaley

                                                                         Page 133
             understanding.
  ·1· · · · ·understanding.
       QUESTIONS BY MS. EVANGELISTI
  ·2· ·QUESTIONS        EVANGELISTI::
  ·3· · · · ·Q.· · ·
  ·3·               And was that Monsanto'
                   ·And          Monsanto'ss
      ·understanding in
  ·4· ·understanding in that time
                             time frame, 1966, that
                                               that
  ·5· ·there
  ·5· ·there was not a convenient method o
                                         off
  ·6· ·destroying
  ·6· ·destroying Aroclor
                  Aroclor??
  ·7· · · · ·A.· · ·I can't -- I don't know fo
                   ·I                       forr
  · 8· ·sure.
  ·8·  ·sure.
  ·9· · · · · · · · (Kaley 30(b)(6) Exhibit 13
  10· · · · ·marked for identification.)
  11· ·QUESTIONS BY MS. EVANGELISTI:
  12· · · · ·Q.· · ·Handing you Exhibit 13.
  13· · · · · · · · Now, this document is a
  14· ·communication from Gunnar Widmark to Mr. Ford
  15· ·at Monsanto, dated December 29, 1966,
  16· ·correct?
  17· · · · ·A.· · ·Yes.
  18· · · · ·Q.· · ·Tell us who Gunnar Widmark was.
  19· · · · ·A.· · ·He was a co-researcher with
  20· ·Dr. Jensen in Sweden.
  21· · · · ·Q.· · ·And who was Mr. Ford at that
  22· ·time?
  23· · · · ·A.· · ·I'm not sure.
  24· · · · ·Q.· · ·And he's reporting, Mr. Widmark
  25· ·is reporting, to Mr. Ford at Monsanto in

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 766
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15223 Page 35 of 142
                                  Robert Kaley

                                                                         Page 142
  ·1· · · · ·Q.· · ·Okay.· I'll take it back.
  ·2· · · · · · · · What was it ultimately
  ·3· ·determined to have been causing the fish
  ·4· ·kills in Snow Creek and in Choccolocco Creek?
  ·5· · · · ·A.· · ·They never -- they never
  ·6· ·determined what was eventually the cause.
  ·7· · · · ·Q.· · ·What exhibit did I just hand
  ·8· ·you?
  ·9· · · · ·A.· · ·It's not marked, so it probably
  10· ·should have been 14.
  11· · · · · · · · MR. MILLER:· It was.
  12· · · · · · · · MS. EVANGELISTI:· I gave you --
  13· · · · ·did I -- oh, it was 14.· I just didn't
  14· · · · ·mark it.
  15· · · · · · · · (Kaley 30(b)(6) Exhibit 15
  16· · · · ·marked for identification.)
  17· ·QUESTIONS BY MS. EVANGELISTI:
  18· · · · ·Q.· · ·H anding you Exhibit 15
                   ·Handing              15..
  19· · · · · · · · And Exh
  19·                       ibit 15 i
                        Exhibit     is     internal
                                      s an internal
  20· ·communication
  20· ·communication from D. Wood at -- in Belgium
                                           Belgium,,
      ·Monsanto Bel
  21· ·Monsanto     gium, to G.R. Buchanan, Monsanto,
                Belgium,                    Monsanto,
      ·St. Lou
  22· ·St.     is, aga
           Louis,      in discussing
                   again  discussing Soren Jensen's
                                           Jensen's
  23· ·findings,
  23· ·findings, correct
                 correct??
  24· · · · ·A.· · ·
  24·               Yes.· Excuse me, yes
                   ·Yes.·            yes..
  25· · · · ·Q.· · ·
  25·               And he reports, quote, "T
                   ·And                    "Too

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 767
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15224 Page 36 of 142
                                  Robert Kaley

                                                                         Page 145
  ·1· · · · ·A.· · ·Right.
                   ·Right.
  ·2· · · · ·Q.· · ·
  ·2·               So Monsanto's reaching out t
                   ·So                         too
  ·3· ·Jensen
  ·3· ·Jensen and talkin
                  talkingg to him about what
                                        what
      ·information Jensen might
  ·4· ·information        might publish
                                publish about his
                                              his
  ·5· ·work
  ·5· ·work on PCBs
               PCBs??
  · 6· · · · ·A.· · ·S
  ·6·               ·So                 yeah, so that
                       o that others -- yeah,    that
      ·others reading that work would have specifi
  ·7· ·others                              specificc
  · 8· ·information
  ·8·  ·information on which
                       which to base their
                                     their comments,
                                           comments,
      ·not just generalized information
  ·9· ·not                  information..
  10· · · · ·Q.· · ·And on the next page, Mr. Wood
  11· ·points out that Monsanto should make
  12· ·available to Jensen quantities of pure
  13· ·isomers of PCBs because that would be helpful
  14· ·in gaining Jensen's further support, correct?
  15· · · · ·A.· · ·Right, which they did.
  16· · · · ·Q.· · ·And then the last para
                   ·And                    graph,
                                      paragraph,
  17· ·again,
  17· ·again, i
              itt states, quote, "As you w ill see
                                         will  see
  18· ·from
  18· ·from the press release, one of the ma jor
                                          major
  19· ·points
  19· ·points that is
                   is made is
                           is the difficulty
                                  difficulty in
  20· ·disposing
  20· ·disposing of waste chlorinated diphenyls
                                      diphenyls..
      ·And a
  21· ·And   gain, I must ment
           again,              ion that constructive
                          mention       constructive
      ·recommendations for the safe disposal
  22· ·recommendations              disposal of our
                                                our
  23· ·materials
  23· ·materials would be most helpful.
                               helpful.""
  24· · · · · · · · Do you see t hat re
                               that     ference?
                                     reference?
  25· · · · ·A.· · ·
  25·               Yes.
                   ·Yes.

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 768
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15225 Page 37 of 142
                                  Robert Kaley

                                                                         Page 146
  ·1· · · · ·Q.· · ·
                   ·So,
                    So, a gain, the i
                        again,      issue
                                      ssue o
                                           off
  ·2· ·disposing
  ·2· ·disposing of
                 o PCB waste was being raised by
  ·3· ·D. Wood to v
  ·3·             various individuals at Monsanto,
      ·correct?
  ·4· ·correct?
  ·5· · · · ·A.· · ·
  ·5·               Yes.
                   ·Yes.
  ·6· · · · ·Q.· · ·What did Monsanto do at this
  ·7· ·time in the beginning of 1967 to address the
  ·8· ·concern about the difficulty of disposing of
  ·9· ·waste PCBs?
  10· · · · ·A.· · ·At that specific point in time,
  11· ·I don't know, but certainly within a fairly
  12· ·short period of time, months, maybe a year,
  13· ·they started considering what was happening
  14· ·at their plants and making recommendations to
  15· ·some of their customers.
  16· · · · ·Q.· · ·I'm talking about disposal of
  17· ·PCBs, not what was going on at plants.
  18· · · · ·A.· · ·Oh, you mean disposal of
  19· ·customers?· Consumers?
  20· · · · ·Q.· · ·So he -- Wood is referencing
  21· ·the disposal of waste chlorinated diphenyls.
  22· · · · ·A.· · ·Yes.
  23· · · · ·Q.· · ·What does that mean to you?
  24· · · · ·A.· · ·Primarily plant waste, I would
  25· ·think.

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 769
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15226 Page 38 of 142
                                  Robert Kaley

                                                                         Page 232
      ·were.
  ·1· ·were.
  ·2· · · · ·Q.· · ·
  ·2·               And again, this was after th
                   ·And                       thee
  ·3· ·Riseborough
  ·3· ·Riseborough presentation?
                   presentation?
  ·4· · · · ·A.· · ·Y es.
                   ·Yes.
  ·5· · · · ·Q.· · ·
  ·5·               And the issue of PCBs being i
                   ·And                         inn
  ·6· ·the
  ·6· ·the environment, generally in mainstrea
                                     mainstreamm
  ·7· ·media,
  ·7· ·media, this didn't come about until afte
                                           afterr
  ·8· ·Riseborough's
  ·8· ·Riseborough's presentat ion with
                     presentation  with his
                                        his findings,
                                            findings,
  ·9· ·correct?
  ·9· ·correct?
  10· · · · ·A.· · ·
  10·               I'm n
                   ·I'm   ot su
                        not     re wh
                             sure     en the
                                   when  the first
                                             first
      ·mainstream med
  11· ·mainstream     ia, whenever that was, was.
                  media,                     was.
      ·Certainly the San Francisco Chronicle article
  12· ·Certainly                             article
      ·would have been one
  13· ·would               .· Whether there wa
                       one.·                wass
  14· ·something
  14· ·something before that, I don't recall
                                      recall..
  15· · · · ·Q.· · ·Okay.· Well, I think I have
  16· ·documents later, but...
  17· · · · · · · · Okay .· A
                    Okay.·    nd w
                            And  wee discussed ea rlier
                                               earlier
  18· ·that
  18· ·that in 1966 David Wood was expressin
                                   expressingg
  19· ·concern
  19· ·concern about d isposal of PCB waste, correct?
                     disposal                correct?
  20· · · · · · · · MR. MILLER:· Object to the form
  21· · · · ·of the question.· The document speaks
  22· · · · ·for itself.
  23· · · · · · · · T HE WITNE
                    THE        SS:· I bel
                         WITNESS:·        ieve that'
                                      believe  that'ss
  24· · · · ·correct
  24·       ·correct based on that document, yes
                                             yes..
  25

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 770
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15227 Page 39 of 142
                                  Robert Kaley

                                                                         Page 235
  ·1· · · · ·Q.· · ·And I asked you what that
  ·2· ·referred to, and I thought you told me that
  ·3· ·referred to effluent from manufacturing
  ·4· ·facilities.
  ·5· · · · ·A.· · ·That -- I think I do recall
  ·6· ·saying that, and that would be one
  ·7· ·component --
  ·8· · · · ·Q.· · ·Okay.
  ·9· · · · ·A.· · ·-- of it.· And I don't know
  10· ·specifically what he was referring to, but
  11· ·the disposal of PCBs in products to which
  12· ·they had been added in open uses --
  13· · · · ·Q.· · ·Is also --
  14· · · · ·A.· · ·-- would also be a component of
  15· ·that.
             Q.· · ·
  16· · · · ·Q.·    Okay.· S
                   ·Okay.· Soo in the 1 966 tim
                                      1966  timee
  17· ·frame,
  17· ·frame, Monsanto was aware that PC
                                      PCBB
  18· ·contamination
  18· ·contamination could
                     could be as a result
                                   result of
  19· ·disposal
  19· ·disposal of PCB waste, f irst, in
                              first,  in terms of
                                               of
  20· ·effluent
  20· ·effluent from facilities
                     facilities,, correct?
                                  correct?
  21· · · · ·A.· · ·
  21·               Yes.
                   ·Yes.
  22· · · · ·Q.· · ·And also from d
                   ·And             isposal o
                                  disposal  off
  23· ·products
  23· ·products wh ich may contain
                which      contain PCBs used in
                                             in open
                                                open
  24· ·uses, correct
      ·uses, correct??
  25· · · · ·A.· · ·
  25·               Yes.
                   ·Yes.

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 771
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15228 Page 40 of 142
                                  Robert Kaley

                                                                         Page 236
  ·1· · · · ·Q.· · ·Okay.· S
                   ·Okay.· Soo g oing back to th
                               going             is
                                              this
  ·2· ·document
  ·2· ·document which is Exhibit 34, Mr. Richar
                                         Richardd
  ·3· ·also
  ·3· ·also states, if you look at the second pa ge,
                                              page,
      ·quote, "We cannot eas
  ·4· ·quote,                ily control hydraulic
                         easily          hydraulic
  ·5· ·fluid
  ·5· ·fluid losses in small plants.·
                             plants.· I
                                      Itt will stil
                                               stilll
  ·6· ·be
  ·6· ·be more difficult to control other end use
                                              usess
  ·7· ·such
  ·7· ·such as cutting oils, adhesives, plastics an
                                                 andd
  ·8· ·NCR
  ·8· ·NCR paper .· In those appl
           paper.·                ications, exposure
                             applications,  exposure
  ·9· ·to
  ·9· ·to consumers is greater
                       greater and the disposal
                                       disposal
  10· ·problem
  10· ·problem becomes complex.
                       complex.""
  11· · · · · · · · Do you see that reference
                                    reference??
  12· · · · ·A.· · ·Yes.
                   ·Yes.
  13· · · · ·Q.· · ·
  13·               So t
                   ·So   here's an ac
                       there's        knowledgement
                                   acknowledgement
  14· ·in
  14· ·in March of 1969 that environmenta
                             environmentall
      ·contamination can also be caused by smal
  15· ·contamination                       smalll
  16
  16·· ·leaks
       ·leaks of h ydraulic fluid, small losses in
                 hydraulic                      in
  17· ·small
  17· ·small plants, correct
                     correct??
  18· · · · ·A.· · ·
  18·               Yes.
                   ·Yes.
  19· · · · ·Q.· · ·
  19·               And also, there's a recogn
                   ·And                        ition
                                        recognition
  20· ·that
  20· ·that PCBs being used in NCR paper could be a
      ·source of contam
  21· ·source           ination to the environment.
                 contamination         environment.
  22· · · · · · · · Th is i
                    This   s i
                          is inn March of 1969
                                          1969,,
  23· ·correct?
  23· ·correct?
  24· · · · ·A.· · ·
  24·               Yes.
                   ·Yes.
  25· · · · ·Q.· · ·Okay.· So tell us how PCBs are

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 772
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15229 Page 41 of 142
                                  Robert Kaley

                                                                         Page 246
  ·1· ·manufacturing facilities.
  ·2· · · · ·Q.· · ·Okay.
  ·3· · · · ·A.· · ·And the PCB waste from the
  ·4· ·manufacturing facilities would not be
  ·5· ·flammable, so they wouldn't have been burned
  ·6· ·in the open.
  ·7· · · · ·Q.· · ·Okay.· Would you agree that --
  ·8· ·I'm going to move on.
  ·9· · · · · · · · What was Monsanto's knowled ge
                                        knowledge
  10· ·in
  10· ·in the mid-1960s re garding how its customers
                        regarding          customers
      ·disposed of PCB waste
  11· ·disposed        waste??
  12· · · · · · · · MR. MILLER:· Objection.· Vague
  13· · · · ·and ambiguous.
  14· · · · · · · · T HE WITNE
                    THE        SS:· I do
                         WITNESS:·       n't k
                                      don't    n ow w
                                             know     hat
                                                    what
  15· · · · ·specific information they had
                                       had.
  16· ·QUESTIONS BY MS. EVANGELISTI:
             Q.· · ·
  17· · · · ·Q.·    Do you know i
                   ·Do          iff they d id any
                                         did  any
  18· ·investigation
  18· ·investigation to determine how thei
                                      theirr
  19· ·customers
  19· ·customers were d isposing of PCB waste?
                      disposing         waste?
  20· · · · ·A.· · ·
  20·               Not t
                   ·Not   hat I'm a
                        that       ware of.
                                  aware of.
  21· · · · ·Q.· · ·Did Monsanto i
                   ·Did           n the m
                                 in       id-'60s
                                        mid-'60s
      ·make a determ
  22· ·make          ination, or attempt to make a
              determination,
  23· ·determination,
  23· ·determination, to see how open-use products
                                          products
      ·containing PCBs were be
  24· ·containing              ing disposed
                            being  disposed at the
                                               the
  25· ·
  25·  end of the
      ·end        ir useful l
              their           ife?
                            life?

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 773
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15230 Page 42 of 142
                                  Robert Kaley

                                                                         Page 252
  ·1· ·QUESTIONS BY MS. EVANGELISTI:
             Q.· · ·
  ·2· · · · ·Q.·    I'm handing you Exhibit 37
                   ·I'm                     37..
  ·3· · · · · · · · And you reco
  ·3·                            gnize thi
                            recognize  thiss
      ·document, correct
  ·4· ·document, correct??
  ·5· · · · ·A.· · ·
  ·5·               Yes.
                   ·Yes.
  ·6· · · · ·Q.· · ·
  ·6·               Can you identify it for th
                   ·Can                     thee
  ·7· ·record?
  ·7· ·record?
  · 8· · · · ·A.· · ·
  ·8·                Yes.· I
                    ·Yes.·   t's a re
                           It's       port b
                                   report  byy a
      ·consultant from the University of Illinois
  ·9· ·consultant                        Illinois,,
  10· ·Robert
  10· ·Robert Metcalf, who Monsanto had en gaged to
                                        engaged  to
      ·take a look at the PCB issues.·
  11· ·take                   issues.· It's ent itled
                                            entitled
      ·"Report and comments on meetin
  12· ·"Report                 meetingg on
                                        on
      ·chlorinated b
  13· ·chlorinated   iphenyls in
                   biphenyls  in the environment
                                     environment and
                                                 and
  14· ·at In
  14·        dustrial Bio-Test
          Industrial  Bio-Test Laboratories
                               Laboratories of
      ·Chicago, dated March 21, 1969.
  15· ·Chicago,                 1969.""
  16· · · · ·Q.· · ·So there was a meeting with
  17· ·Metcalf and Monsanto individuals and also
  18· ·individuals from IBT on or about March 21,
  19· ·1969?
  20· · · · ·A.· · ·I believe that's correct.                      I
  21· ·think that's the date of the meeting rather
  22· ·than the date of the report, but probably
  23· ·doesn't matter.
  24· · · · ·Q.· · ·And the report -- right.
  25· · · · · · · · And the report --

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 774
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15231 Page 43 of 142
                                  Robert Kaley

                                                                         Page 253
  ·1· · · · ·A.· · ·You're right.· I didn't see
  ·2· ·that.· You're correct.· April was when the
  ·3· ·report was written.
             Q.· · ·
  ·4· · · · ·Q.·    So there was a meet
                   ·So                  ing on or
                                   meeting     or
  ·5· ·about
  ·5· ·about March 21
                   21,, 1969,
                        1969, with Robert Metcalf,
                                          Metcalf,
  ·6· ·the
  ·6· ·the consultant you just described
                               described,,
  ·7· ·individuals
  ·7· ·individuals from Monsanto and individual
                                     individualss
  ·8· ·from
  ·8· ·from IBT to d iscuss chlorinated
                   discuss  chlorinated biphenyls,
                                        biphenyls,
  ·9· ·correct?
  ·9· ·correct?
  10· · · · ·A.· · ·Yes.
  10·
  11· · · · ·Q.· · ·And th
                   ·And    is report of Metcalf is
                        this
      ·dated A
  12· ·dated   pril 2, 1969
             April     1969??
  13· · · · ·A.· · ·T hat's correct
                   ·That's  correct..
  14· · · · ·Q.· · ·Other than what's memorialized
  15· ·in this memo, do you have any other
  16· ·information about what went on at the meeting
  17· ·and what information was given to Metcalf?
  18· · · · ·A.· · ·I do not.
  19· · · · ·Q.· · ·And Metcalf, is he not a -- I
  20· ·don't know the technical word.· Wasn't he a
  21· ·bug doctor?
  22· · · · ·A.· · ·I think he was an entomologist.
  23· · · · ·Q.· · ·An entomologist?
  24· · · · ·A.· · ·I believe that's correct.
  25· · · · ·Q.· · ·So what was his expertise that

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 775
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15232 Page 44 of 142
                                  Robert Kaley

                                                                         Page 254
  ·1· ·Monsanto would seek his assistance in
  ·2· ·assessing a PCB issue?
  ·3· · · · ·A.· · ·Well, I mean, he was a
  ·4· ·biologist, and so he would have some broader
  ·5· ·understanding rather than just insects, so I
  ·6· ·think they presumably were aware of his
  ·7· ·potential usefulness as a consultant on
  ·8· ·broader issues.
             Q.· · ·
  ·9· · · · ·Q.·    So what we do know is tha
                   ·So                    thatt
  10· ·Monsanto
  10· ·Monsanto provided information to him in som
                                               somee
      ·form, and then he came to some conclus
  11· ·form,                                  ions,
                                      conclusions,
      ·correct?
  12· ·correct?
  13· · · · ·A.· · ·Y es.
                   ·Yes.
  14· · · · ·Q.· · ·
  14·               And t
                   ·And   he co
                        the     nclusions are
                             conclusions  are
      ·memorialized in this document
  15· ·memorialized         document??
  16· · · · ·A.· · ·Y es.
                   ·Yes.
  17· · · · ·Q.· · ·
  17·               And doc -- M
                   ·And          etcalf concludes
                               Metcalf  concludes in
  18· ·April
  18· ·April of 1969, based on information provide
                                           providedd
  19· ·to
  19· ·to h im by Monsanto, that 40 m
          him                         illion pounds
                                    million  pounds
  20· ·annually
  20· ·annually of PCBs is stated to be used a
                                             ass
      ·plasticizers, hydraul
  21· ·plasticizers,         ic fluid,
                     hydraulic  fluid, adhesives
                                       adhesives and
                                                 and
      ·in carbon paper, and from th
  22· ·in                           is amount, a very
                                 this            very
  23· ·substantial
  23· ·substantial percentage must escape into
                                          into the
                                               the
      ·environmen
                nt of waste, correct?· As waste
  24· ·environment                        waste,,
  25· ·correct?
  25· ·correct?

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 776
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15233 Page 45 of 142
                                  Robert Kaley

                                                                         Page 255
  ·1· · · · ·A.· · ·Okay, I'm w
                   ·Okay,       ith y
                              with  you
                                      ou now .· That's
                                         now.·  That's
  ·2· ·what
  ·2· ·what he wrote.
               wrote.
  ·3· · · · ·Q.· · ·Okay.·
  ·3·              ·Okay.· And
                           And he also opined
                                       opined that
                                              that
      ·because of the apparent high
  ·4· ·because                 high stability
                                    stability of
                                              of
  ·5· ·PCB,
  ·5· ·PCB, amounts entering the environment would
                                             would
  ·6· ·be
  ·6· ·be degraded very slowly, and it seems
                                       seems
  ·7· ·possible
  ·7· ·possible that at least 10 million pounds
                                         pounds
  ·8· ·annually
  ·8· ·annually may become environmental
                           environmental
  ·9· ·contaminants,
  ·9· ·contaminants, correct?
                     correct?
  10· · · · ·A.· · ·That's
  10·              ·That's his estimation, yes.
                                           yes.
                   ·And this
  11· · · · ·Q.· · ·And this is
                             is all based on
                                          on
      ·information presumably
  12· ·information presumably that Monsanto provided
                                            provided
  13· ·to
  13· ·to him about what they knew about PCBs?
                                         PCBs?
  14· · · · ·A.· · ·It's
  14·              ·It's his interpretation of that
                                               that
      ·information.
  15· ·information.
  16· · · · ·Q.· · ·And
  16·              ·And that's what he was hired to
                                                 to
  17· ·do
  17· ·do by Monsanto?
             Monsanto?
  18· · · · ·A.· · ·I'm
  18·              ·I'm not
                        not sure
                            sure what
                                 what he
                                      he was
                                         was hired
                                             hired
      ·to do, but that's what he obviously
  19· ·to                        obviously did.
                                           did.
  20· · · · · · · · I don't
  20·                 don't know
                            know -- I don't
                                      don't know
                                            know
  21· ·what
  21· ·what -- I don't know what his charge
                                     charge was,
                                            was,
      ·whether it
  22· ·whether it was to make these kinds
                                    kinds of
                                          of
      ·calculations or not, but he did
  23· ·calculations                did do them and
                                               and
  24· ·report
  24· ·report them.
              them.
             Q.· · ·H
  25· · · · ·Q.·   ·Hee makes reference to -- well
                                              well,,

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 777
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15234 Page 46 of 142
                                  Robert Kaley

                                                                         Page 256
  ·1· ·he
       he states, "Because of the apparent stab i li t y
                                           stability
  ·2· ·of
  ·2· ·of these compounds, most of this amount ma
                                               mayy
  ·3· ·still
  ·3· ·still be circulatin
                circulatingg in the global
                                    global ecosystem,
                                           ecosystem,
      ·and th
  ·4· ·and    is is
           this  is suggested by the levels reported
                                            reported
  ·5· ·by
  ·5· ·by Holmes and Riseborough in animal tissue
                                           tissuess
  ·6· ·which
  ·6· ·which are quite comparable to those found fo
                                                 forr
  ·7· ·DDT."
  ·7· ·DDT."
  ·8· · · · · · · · Do you see that reference
  ·8·                               reference??
  ·9· · · · ·A.· · ·T hat's what he wrote, yes
                   ·That's                 yes..
  10· · · · ·Q.· · ·
  10·               Do you know anythin
                   ·Do          anythingg about the
                                                the
      ·Holmes report from 1967 to wh
  11· ·Holmes                        ich he refers?
                                  which     refers?
  12· · · · ·A.· · ·Yes, it's a re
                   ·Yes,           port of PCBs i
                                report          inn
      ·the Br
  13· ·the    itish environment.·
           British  environment.· I don't know th
                                               thee
  14· ·specific
  14· ·specific location .· It
                location.·     's o
                            It's    ne o
                                  one  off t he ea
                                           the     rlier
                                                earlier
      ·reports a
  15· ·reports   fter Jensen.
               after  Jensen.
  16· · · · ·Q.· · ·What other, if any, analysis of
  17· ·the presence of PCBs in the environment
  18· ·existed before Jensen?
  19· · · · ·A.· · ·I'm not aware of any.
  20· · · · ·Q.· · ·And after Jensen, you
                   ·And               you have
                                          have
      ·Holmes and R
  21· ·Holmes       iseborough, correct?
                  Riseborough,  correct?
  22· · · · ·A.· · ·Yes.
                   ·Yes.
  23· · · · ·Q.· · ·
  23·               Are t
                   ·Are   here any ot
                        there         hers that
                                   others  t h at
      ·you're aware of pr
  24· ·you're             ior to Riseborough?
                       prior     Riseborough?
  25· · · · ·A.· · ·Th
  25·                  ere are ot
                   ·There         hers, yes
                               others,  yes..

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 778
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15235 Page 47 of 142
                                  Robert Kaley

                                                                         Page 257
  ·1· · · · ·Q.· · ·
                   ·Where
                    Where was PCBs be ing found,
                                   being  found,
  ·2· ·other
  ·2· ·other than as reflected by Jensen and Holmes
                                             Holmes??
  ·3· · · · ·A.· · ·
  ·3·               My recollection is that -
                   ·My                      ---
      ·there were few reports, but my recollect
  ·4· ·there                                    i on
                                      recollection
  ·5· ·is
  ·5· ·is most of them were in the UK
                                   UK..
  ·6· · · · ·Q.· · ·
  ·6·               That's where the scientist
                   ·That's           scientistss
  ·7· ·were
  ·7· ·were that were doing the studies
                                studies??
  · 8· · · · ·A.· · ·T
  ·8·                  hat's wh
                    ·That's     ere t
                             where   he scientists
                                    the scientists
      ·were.· I think that's also where the sample
  ·9· ·were.·                               sampless
  10· ·were
  10· ·were ta ken.· T
            taken.·    hat's m
                     That's  myy recollection
                                 recollection..
  11· · · · ·Q.· · ·Okay.· A
                   ·Okay.·   nd Metcalf als
                           And          alsoo
      ·concluded on the second pa
  12· ·concluded                  ge that the
                               page       the
  13· ·environmental
  13· ·environmental contamination described for PC
                                                 PCBB
  14· ·is
  14· ·is due to waste amounts of these compounds
                                        compounds,,
      ·correct?
  15· ·correct?
  16· · · · ·A.· · ·He sa
                   ·He    id that's qu
                       said            ite reasonable
                                    quite  reasonable
  17· ·to
  17· ·to conc lude, yes.
          conclude,  yes.
  18· · · · ·Q.· · ·
  18·               And he also opined that ther
                   ·And                     theree
  19· ·is
  19· ·is an i mportant env
             important      ironmental quality
                        environmental  quality problem
                                               problem
  20· ·involved
  20· ·involved in waste of PCBs
                            PCBs,, correct?
                                   correct?
  21· · · · ·A.· · ·T
  21·                 hat's what he wrote, yes.
                   ·That's                 yes.
  22· · · · · · · · Well, that the ev idence
                                   evidence
      ·suggests that there is.
  23· ·suggests            i s.
  24· · · · ·Q.· · ·Now, h
                   ·Now,  e goes on to ta
                         he               lk a
                                       talk    bout
                                             about
  25· ·
  25·  the IBT tests that are planned, correct
      ·the                             correct??

                Golkow Litigation Services· | 877.370.DEPS

  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 779
                                                                                    YVer1f
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15236 Page 48 of 142




                            EXHIBIT Q




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 780
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15237 Page 49 of 142

                                 3PCFSU,BMFZ

     6/*5&%45"5&4%*453*$5$0635
        &"45&3/%*453*$50'8"4)*/(50/
  
        $*5:0'410,"/& B
        $*5:0'410,"/&
        NVOJDJQBMDPSQPSBUJPO
     MPDBUFEJOUIF$PVOUZ
        PG4QPLBOF 4UBUFPG
     8BTIJOHUPO 
        
     1MBJOUJGG  $BTF/P
         DW
     W 4.+
        
     .0/4"/50$0.1"/: FU
        BM 
     
        %FGFOEBOUT
  
                8&%/&4%": +"/6"3: 
        8&%/&4%":
     ooo
                 7JEFPUBQFE C  EFQPTJUJPOPG
        7JEFPUBQFE
       3PCFSU,BMFZ 7PMVNF** IFMEBUUIFPGGJDFT
        3PCFSU,BMFZ
     PG$"1&4 40,0- (00%."/4"3"$)"/ 1$
     'PSTZUI#PVMFWBSE UI'MPPS 4U
     -PVJT .JTTPVSJ DPNNFODJOHBUBN PO
     UIFBCPWFEBUF CFGPSF$BSSJF"$BNQCFMM
     3FHJTUFSFE%JQMPNBUF3FQPSUFS $FSUJGJFE
     3FBMUJNF3FQPSUFS *MMJOPJT $BMJGPSOJB
     5FYBT$FSUJGJFE4IPSUIBOE3FQPSUFS .JTTPVSJ
     ,BOTBT$FSUJGJFE$PVSU3FQPSUFS
     ooo
        (0-,08-*5*("5*0/4&37*$&4
     QIGBY
        EFQT!HPMLPXDPN
  

  (PMLPX-JUJHBUJPO4FSWJDFT                                            1BHF
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 781
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15238 Page 50 of 142

                                 Robert Kaley

     1            made its way to the technical and
     2            trade press.        As far as the general
     3            press, I don't have a specific
     4            recollection.
     5    QUESTIONS BY MS. EVANGELISTI:
     6            Q.        Okay.     Okay.      Looking at
     7    Monsanto's statement dated March 3, 1969, the
     8    second page of it, which ends -- your MONS
     9    document, do you have the MONS Bates number?
   10             A.        Yes.
   11             Q.        It ends in 07 -- I'm sorry,
   12     097502.
   13             A.        Yes.
   14             Q.        It reads, quote, "Several years
   15     ago, two Swedish scientists at Stockholm
   16     University's Institution of Analytical
   17     Chemistry, Professor Gunnar Widmark and Soren
   18     Jensen, reported that they had identified the
   19     other substances which were appearing during
   20     analysis of chlorinated pesticide residues.
   21     They said some of the materials were
   22     polychlorinated biphenyl, or PCB.                  The amount
   23     reported was in the parts per billion range
   24     or less."
   25                       Do you see that reference?

  Golkow Litigation Services                                            Page 282
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 782
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15239 Page 51 of 142

                                 Robert Kaley

     1            A.        Yes.
     2            Q.        First of all, by this time it
     3    had been confirmed by Monsanto that the
     4    materials that had been found were, in fact,
     5    PCBs, correct?
     6            A.        Certainly what Jensen was
     7    calling PCBs were PCBs, yes.
     8            Q.        Okay.     And also Jensen was
     9    finding PCBs in the parts per million range,
   10     not just part per billion range or less,
   11     correct?
   12             A.        I believe that is correct
   13     without looking at the data, but I believe
   14     that is correct, yes.
   15             Q.        Okay.     And then it says, "Since
   16     PCBs are not broadcast or spread around the
   17     land as are pesticides, the scientists
   18     theorize that the source must be the
   19     industrial waste of PCB users."
   20                       Do you see that reference?
   21             A.        I do.
   22             Q.        Now, there is evidence that
   23     truckloads of PCBs were in fact spread around
   24     the land as pesticides -- as chemicals used
   25     along with pesticides, correct?

  Golkow Litigation Services                                            Page 283
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 783
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15240 Page 52 of 142

                                 Robert Kaley

     1                      MR. MILLER:        Object to the
     2            form.
     3                      THE WITNESS:         No.
     4    QUESTIONS BY MS. EVANGELISTI:
     5            Q.        Which part did I get wrong?
     6            A.        I believe that the truckloads
     7    reference is to polychlorinated terphenyls,
     8    not polychlorinated biphenyls.
     9            Q.        But regardless, there is
   10     evidence that quantities of PCBs were in fact
   11     utilized along with pesticides, correct?
   12             A.        Some small amounts were
   13     certainly, yes.
   14             Q.        Then it goes on to discuss
   15     Riseborough's more recent work identifying
   16     PCBs.
   17                       Do you see that reference?
   18             A.        Yes.
   19             Q.        And then it says, quote, "The
   20     conclusions of these scientists are puzzling
   21     from several aspects.           Polychlorinated
   22     biphenyls are stable chemical compounds which
   23     are essentially insoluble in water.                   Their
   24     use does not make them easily released into
   25     the natural environment."

  Golkow Litigation Services                                            Page 284
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 784
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15241 Page 53 of 142

                                 Robert Kaley

     1                      Do you see that reference?
     2            A.        Yes.
     3            Q.        Now, by that time, Monsanto had
     4    already done their study on NCR paper which
     5    determined that when burned, the PCBs would
     6    escape and there was a potential for
     7    widespread atmospheric contamination by the
     8    PCBs, correct?
     9            A.        I don't know about why it
   10     spread, but certainly the potential for
   11     atmospheric release of PCBs had been
   12     demonstrated in the laboratory.
   13             Q.        And during that time -- prior
   14     to that time, Monsanto at their own
   15     facilities were in fact sewering the waste at
   16     their manufacturing facility, meaning the PCB
   17     waste was going directly into the water
   18     system, correct?
   19             A.        There were discharges -- the
   20     PCB waste, per se, were being landfilled.
   21     There were discharges into water systems that
   22     had some amounts of PCBs in them, mostly
   23     hydrochloric acid that contained some PCBs.
   24             Q.        And Monsanto also knew that
   25     their customers were similarly disposing of

  Golkow Litigation Services                                            Page 285
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 785
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15242 Page 54 of 142

                                 3PCFSU,BMFZ

       UIFJSXBTUFJOUIFTBNFXBZBT.POTBOUPXBT
        UIFJSXBTUFJOUIFTBNFXBZBT.POTBOUPXBT
    
       DPSSFDU
        DPSSFDU
    
               "        *UIJOL*TBJEZFTUFSEBZ *
    
       EPOhULOPXXIBUUIFDVTUPNFSTXFSFEPJOHPS
        EPOhULOPXXIBUUIFDVTUPNFSTXFSFEPJOHPS
    
       XIBU.POTBOUPBUUIBUQPJOUJOUJNFLOFXXIBU
        XIBU.POTBOUPBUUIBUQPJOUJOUJNFLOFXXIBU
    
       UIFDVTUPNFSTXFSFEPJOH *EPOhULOPX
        UIFDVTUPNFSTXFSFEPJOH*EPOhULOPX
    
               2        0LBZ
    
               "        5IFSFXBTTQFDVMBUJPOBSPVOE
    
       UIBU CVU*EPOhULOPXJGUIFZLOPXLOFX
        UIBU
               2        "OE.POTBOUPBMTPLOFXUIBU
     UIFSFXFSFTNBMMSFMFBTFTEVSJOHUIFVTF
     BOEUIFSFXBTBEPDVNFOUXFEJTDVTTFE
     ZFTUFSEBZ*DBOQVMMJUPVUJGZPVhEMJLF
                         .POTBOUPXBTBXBSFUIBUTNBMM
     SFMFBTFTGSPNVTFPG1$#TBTJOEVTUSJBM
     GMVJETXFSFPDDVSSJOHUIBUDPVMEOPUCF
     DPOUSPMMFE DPSSFDU
                         .3.*--&3-FUNFPCKFDUUP
               UIFGPSNPGUIFRVFTUJPOXJUISFTQFDU
               UPUIFDPNNFOUBSZ
                         5)&8*5/&445IFSFXBTB
               EPDVNFOU*EPOhULOPXUIFEBUF *
               EPOhULOPXUIFEBUFJOSFMBUJPOUP
               UIJTQBSUJDVMBSMZCVUBSPVOEUIBU
               UJNFUIBUEJEEJTDVTTQPUFOUJBM

  (PMLPX-JUJHBUJPO4FSWJDFT                                            1BHF
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 786
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15243 Page 55 of 142

                                 Robert Kaley

     1            releases, yes.
     2    QUESTIONS BY MS. EVANGELISTI:
     3            Q.        So Monsanto did have knowledge
     4    of ways that PCBs were being released into
     5    the natural environment; would you agree?
     6            A.        They had some information, yes.
     7            Q.        So it goes on to say, "A
     8    principal market for PCB is in electrical
     9    applications where they're used as insulated
   10     fluids for transformers and capacitors."                    And
   11     then it talks about "in this use, the
   12     chemical is completely sealed in metal
   13     containers."
   14                       Do you see that reference?
   15             A.        Yes.
   16             Q.        And then it says, "Another
   17     market is for heat transfer applications
   18     where the PCB fluid functions in a closed
   19     system."
   20                       Do you see that reference?
   21             A.        Yes.
   22             Q.        And Monsanto was aware that
   23     leaks occurred from heat transfer
   24     applications routinely, correct?
   25                       MR. MILLER:        Object to the form

  Golkow Litigation Services                                            Page 287
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 787
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15244 Page 56 of 142

                                 Robert Kaley

     1            of the question.
     2                      THE WITNESS:         They were aware
     3            there was potential for leaks.
     4            Whether those leaks resulted in
     5            environmental levels of PCBs, I don't
     6            know that they were aware of that
     7            particularly.
     8    QUESTIONS BY MS. EVANGELISTI:
     9            Q.        And then it makes reference to
   10     "in the functional fluids market, we have
   11     carried out a program for several years for
   12     the reclamation of used PCBs to reuse these
   13     valuable materials."
   14                       Do you see that reference?
   15             A.        Yes.
   16             Q.        Can you tell us about this
   17     program?
   18             A.        I don't know the timing.
   19     Certainly we discussed a little bit yesterday
   20     the use of Findett and other reclamation
   21     facilities for PCBs, but I don't know -- I
   22     can't verify that the program had been in
   23     existence for several years, as I sit here.
   24             Q.        Okay.     So documents discussing
   25     Findett would refer to that program, and what

  Golkow Litigation Services                                            Page 288
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 788
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15245 Page 57 of 142

                                 Robert Kaley

     1    reclamation of used PCB program?
     2            A.        Not in this time frame, no.
     3            Q.        Okay.
     4                      MR. MILLER:        Show my objection
     5            to the form of that question.
     6    QUESTIONS BY MS. EVANGELISTI:
     7            Q.        And then it goes on to say,
     8    "PCBs are also used in several plastic-type
     9    applications.        Here the chemical is
   10     incorporated into the polymer as an integral
   11     part of the solid material.               This applies
   12     whether the polymer is used as an adhesive
   13     and elastomer or a surface coating."
   14                       Do you see that reference?
   15             A.        Yes.
   16             Q.        Now, Monsanto in the mid-'50s
   17     had done a number of studies where they
   18     determined -- or looked into the issue of
   19     PCBs emanating out of paint where PCBs were
   20     used as a plasticizer, correct?
   21                       MR. MILLER:        Object to the
   22             form.
   23                       THE WITNESS:         They had done
   24             experimental studies on latex paints
   25             in Great Britain, and such paints were

  Golkow Litigation Services                                            Page 290
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 789
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15246 Page 58 of 142

                                 Robert Kaley

     1            not used in the United States.                 They
     2            had done those under fairly severe
     3            laboratory conditions.
     4    QUESTIONS BY MS. EVANGELISTI:
     5            Q.        And there was awareness,
     6    though, as a result of those studies that
     7    when PCB was used as a plasticizer in the
     8    paint, as you described, PCBs were coming out
     9    of the paint even after a month, correct?
   10                       MR. MILLER:        Object -- hold on.
   11                       THE WITNESS:         I'm sorry.
   12                       MR. MILLER:        Object to the form
   13             of the question.          It's vague and
   14             ambiguous.
   15                       THE WITNESS:         That's what the
   16             document reports.
   17     QUESTIONS BY MS. EVANGELISTI:
   18             Q.        And nowhere in this statement
   19     does Monsanto discuss the fact that PCBs are
   20     also used in conjunction with the manufacture
   21     of NCR paper, correct?
   22             A.        I don't recall seeing that in
   23                              correct
          here, so I think you are correct.
   24             Q.        And other than use of PCBs in
   25     electrical fluid, NCR was Monsanto's biggest

  Golkow Litigation Services                                            Page 291
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 790
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15247 Page 59 of 142

                                 Robert Kaley

     1    customer in terms of sales of PCB for use in
     2    products; would you agree?
     3                      MR. MILLER:        Object to the
     4            form.     It's vague in terms of time.
     5                      THE WITNESS:         I believe that is
     6            correct.
     7    QUESTIONS BY MS. EVANGELISTI:
     8            Q.        Then it goes on in that
     9    paragraph.       At the end it says, quote, "PCBs
   10     are not hazardous when properly handled and
   11     used.     During more than 30 years of US
   12     production and use, cases of any toxic effect
   13     have been extremely rare, and then only where
   14     the simple precautions recommended for use
   15     were not followed."
   16                       Do you see that reference?
   17             A.        Yes.
   18             Q.        And in our last deposition, I
   19     went through a number of documents, and we
   20     had identified by that time over 20 instances
   21     where customers had complained to Monsanto
   22     that their employers -- their employees had
   23     been having negative effects as a result of
   24     using PCB in their work, correct?
   25                       MR. MILLER:        Object to the

  Golkow Litigation Services                                            Page 292
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 791
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15248 Page 60 of 142

                                 Robert Kaley

     1            form.     Vague.
     2                      THE WITNESS:         There were
     3            documents that we discussed, some of
     4            which may have been related to
     5            allegations of PCB effects, some of
     6            which didn't, but I think I made the
     7            point then that 20 or 30 cases over
     8            the lifetime of that product, I would
     9            say, are extremely rare.
   10     QUESTIONS BY MS. EVANGELISTI:
   11             Q.        Well, those were only the 20
   12     that were memorialized in documentation that
   13     I was able to identify.
   14                       So would you agree that there
   15     likely were more that were just not
   16     memorialized?
   17                       MR. MILLER:        Object to the form
   18             of the question.          Calls for
   19             speculation and the preface is -- or
   20             the colloquy is objectionable.
   21                       THE WITNESS:         I have no idea.
   22     QUESTIONS BY MS. EVANGELISTI:
   23             Q.        Then it makes a reference to,
   24     quote, "To our knowledge, polychlorinated
   25     biphenyls are not sprayed or dusted on crops,

  Golkow Litigation Services                                            Page 293
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 792
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20    PageID.15249 Page 61 of 142

                                 Robert Kaley

     1    woodlands or other areas as are pesticides,"
     2    end quote.
     3                      As we discussed earlier, there
     4    was some use of PCBs being sprayed onto crops
     5    in other areas, correct?
     6                      MR. MILLER:        Object to the
     7            form.     Vague.
     8                      THE WITNESS:         No, the PCBs were
     9            used on solid surfaces.                 I'm not aware
   10             of documentation of use on crops.
   11     QUESTIONS BY MS. EVANGELISTI:
   12             Q.        Well, we'll move on from that
   13     because the testimony is what it is.
   14             A.        Okay.
   15                       MR. MILLER:        Object to the
   16             form.
   17     QUESTIONS BY MS. EVANGELISTI:
   18             Q.        Then it says, "It is therefore
   19     not only puzzling but extremely difficult to
   20     conceive how commercially produced PCB can
   21     show up in wildlife in the quantities
   22     reported."
   23                       Do you see that reference?
   24             A.        I do.
   25             Q.        Now, Metcalf, who is Monsanto's

  Golkow Litigation Services                                             Page 294
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 793
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15250 Page 62 of 142

                                 Robert Kaley

     1    consultant, with information provided to him
     2    by Monsanto, certainly was able to come up
     3    with his conclusion as how and why the PCBs
     4    were getting out into the wildlife in the
     5    quantities reported, correct?
     6                      MR. MILLER:        Object to the
     7            form.     The document speaks for itself.
     8                      THE WITNESS:         He reported in
     9            the document his estimations of
   10             possible amounts.          I don't know that
   11             that addresses the levels in the
   12             animals, but -- or in the wildlife,
   13             but he did certainly make
   14             calculations.
   15     QUESTIONS BY MS. EVANGELISTI:
   16             Q.        And none of that information
   17     was contained within the statement?
   18                       MR. MILLER:        Object to the form
   19             of the question.
   20                       THE WITNESS:         Not that I see,
   21             no.
   22     QUESTIONS BY MS. EVANGELISTI:
   23             Q.        And then it says, quote, "This
   24     raises the question whether the substances
   25     identified in the Swedish work and now in

  Golkow Litigation Services                                            Page 295
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 794
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15251 Page 63 of 142

                                 Robert Kaley

     1    California are actually PCBs or whether they
     2    are compounds which due to the metabolism of
     3    their materials in the marine environment
     4    appear to be PCBs."
     5                      Do you see that reference?
     6            A.        I do.
     7            Q.        Now, internally Monsanto had
     8    admitted by the end of '67 that what Jensen
     9    was finding was in fact PCBs, correct?
   10             A.        That's correct.
   11                       MR. MILLER:        Object to the
   12             form.
   13     QUESTIONS BY MS. EVANGELISTI:
   14             Q.        And with respect to
   15     Riseborough's findings, while Monsanto may
   16     have had doubts of certain opinions
   17     Riseborough had, there was no doubt that what
   18     he had found was in fact PCBs, correct?
   19                       MR. MILLER:        Objection.
   20             Compound.
   21                       THE WITNESS:         It's hard for me
   22             to know that one way or the other.
   23             There are certainly other documents
   24             that say that we need to confirm what
   25             he was finding.

  Golkow Litigation Services                                            Page 296
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 795
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15252 Page 64 of 142

                                 Robert Kaley

     1            Q.        Okay.     So PCTs were in fact
     2    able to be used as part of a spraying?
     3            A.        Yeah, I think there are
     4    obviously -- I'm sure you've seen the use of
     5    spraying solid surfaces in a barn in an
     6    advertisement.        So they were in formulations.
     7    They weren't just PCT plus pesticide.
     8                      (Kaley 30(b)(6) Exhibit 39
     9            marked for identification.)
   10     QUESTIONS BY MS. EVANGELISTI:
   11             Q.        I'm going to hand you
   12     Exhibit 39.
   13                       Have you seen this document
   14     before?
   15             A.        I have, but I'd like to review
   16     it, please.
   17                       All right.
   18             Q.        And can you identify this
   19     Exhibit 39, please?
   20             A.        It's a letter to a
   21     Mrs. Arbogast dated March 13, 1969, from
   22     Mr. Ford, who this confirms is in the public
   23     relations department.
   24             Q.        And in this -- presumably
   25     Mr. Ford, who this letter identifies as being

  Golkow Litigation Services                                            Page 300
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 796
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15253 Page 65 of 142

                                 Robert Kaley

     1    the manager, divisional public relations,
     2    correct?
     3            A.        Yes.
     4            Q.        And he's responding to
     5    Ms. Arbogast, who presumably wrote a letter
     6    to Monsanto after having read the San
     7    Francisco Chronicle about Riseborough's
     8    findings, correct?
     9            A.        His -- that was Mr. Ford's
   10     presumption, yes.
   11             Q.        And in this letter, Mr. Ford
   12     presents to -- presumably this woman is just
   13     a member of the general public writing to
   14     Monsanto?
   15             A.        I have no knowledge, but I
   16     believe that might be correct.
   17             Q.        And he provides some additional
   18     details to her regarding -- or in response to
   19     the article, correct?
   20             A.        I don't know whether they're
   21     additional, but there are numbered statements
   22     in here.
   23             Q.        And one of them is he
   24     represents that PCBs -- PCB is not a highly
   25     toxic chemical, correct?

  Golkow Litigation Services                                            Page 301
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 797
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15254 Page 66 of 142

                                 Robert Kaley

     1            A.        Yes.
     2            Q.        And he reports that Monsanto
     3    has doubt as to whether Riseborough
     4    identified the materials correctly, correct?
     5            A.        That's what he says, yes.
     6            Q.        And then it says, quote, "It
     7    seems like he went on an earlier
     8    identification made by two Swedish scientists
     9    using different sources."
   10                       Do you see that reference?
   11             A.        I do.
   12             Q.        Do you know what Ford was
   13     referring to that the "two Swedish scientists
   14     using different sources"?
   15             A.        No, I don't.
   16             Q.        And then it says, "The research
   17     work in Sweden reported traces of PCB in
   18     wildlife approaching that of DDT.                  Frankly,
   19     we are very puzzled by this report.                   PCBs are
   20     not spread around the land as are
   21     pesticides."
   22                       Do you see that reference?
   23             A.        Yes.
   24             Q.        And does it appear to you that
   25     Ford is disclaiming that what the Swedish

  Golkow Litigation Services                                            Page 302
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 798
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15255 Page 67 of 142

                                 Robert Kaley

     1    scientists were finding was PCBs?
     2                      MR. MILLER:        Object to the
     3            form.
     4                      THE WITNESS:         In this
     5            particular paragraph, I don't read
     6            that into it necessarily.               He says
     7            he's puzzled, but I don't see that
     8            he's saying it isn't.
     9    QUESTIONS BY MS. EVANGELISTI:
   10             Q.        And again, going through the
   11     markets for PCBs, he identifies in this
   12     letter to Ms. Arbogast that PCBs are found in
   13     electrical applications, sealed in metal
   14     containers, and also references PCB as a
   15     modifier in specialized adhesives and surface
   16     coatings, correct?
   17             A.        Yes.
   18             Q.        He does not mention PCB use in
   19     NCR paper, which was the biggest
   20     nonelectrical use, correct?
   21                       MR. MILLER:        Object to the
   22             form.
   23                       THE WITNESS:         He does not
   24             mention NCR paper.
   25

  Golkow Litigation Services                                            Page 303
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 799
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15256 Page 68 of 142

                                 Robert Kaley

     1    QUESTIONS BY MS. EVANGELISTI:
     2            Q.        He also expresses the --
     3    Monsanto's statement that it's difficult to
     4    see how commercially produced PCB could be
     5    showing up in the environment in the
     6    quantities reported, correct?
     7            A.        That's how the document reads,
     8    yes.
     9            Q.        He also indicates that PCBs are
   10     not used in house paints, correct?
   11             A.        Yes.
   12             Q.        Now, Monsanto specifically
   13     marketed PCBs for use in house paints,
   14     correct?
   15             A.        I don't believe that's correct.
   16     At least certainly in the United States,
   17     anyway.
   18             Q.        Not in the United States?
   19             A.        Yeah, I don't know whether --
   20     you know, the experiments that we talked
   21     about were Great Britain.              I don't know
   22     whether they were marketed there or not.
   23                       (Kaley 30(b)(6) Exhibit 40
   24             marked for identification.)
   25

  Golkow Litigation Services                                            Page 304
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 800
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15257 Page 69 of 142

                                 Robert Kaley

     1            that was the tenor of the meeting.
     2                      I mean, the tenor of the
     3            meeting was how to address these
     4            issues.
     5                      (Kaley 30(b)(6) Exhibit 65
     6            marked for identification.)
     7    QUESTIONS BY MS. EVANGELISTI:
     8            Q.        Handing you Exhibit 65.
     9                      Have you seen this document
   10     before?
   11             A.        Yes.
   12             Q.        Can you identify it, please?
   13             A.        Yes.
   14                       It's a document -- well, the
   15     cover memo is a letter from Mr. Bergen to, I
   16     think these are primarily salespeople,
   17     attaching a rough draft from Dr. Richard to
   18     Mr. Wheeler regarding Aroclor toxicity.                    The
   19     attachment is Mr. Richard's view of the world
   20     at this point.
   21             Q.        And Mr. Richard's view at this
   22     point included as a general policy, quote,
   23     "Make the government, states and universities
   24     prove their case, but avoid as much
   25     confrontation as possible."

  Golkow Litigation Services                                            Page 416
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 801
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15258 Page 70 of 142

                                 Robert Kaley

     1                      Correct?
     2            A.        That's what's written here.
     3            Q.        And another one of his thoughts
     4    was to prove PCBs bio harmful.                  Let
     5    government prove its case on a case-by-case
     6    basis.
     7                      Correct?
     8            A.        Yes, that's how -- well, that's
     9    what's written here.
   10             Q.        And he also advocated that
   11     Monsanto question evidence against us,
   12     correct?
   13             A.        That's what's written here on
   14     the safe levels, yes.
   15             Q.        And he wrote, "If Aroclor bad,
   16     others must be worse."
   17                       Correct?
   18             A.        That's what's written here.
   19             Q.        And there's an acknowledgement
   20     in this that Monsanto can't defend against
   21     everything and that some animals or fish or
   22     insects will be harmed?
   23             A.        That's what Mr. Richard wrote.
   24                       Well, that's his view of a
   25     probable outcome.         That isn't necessarily

  Golkow Litigation Services                                            Page 417
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 802
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15259 Page 71 of 142

                                 Robert Kaley

     1            A.        Correct.
     2            Q.        It says, "Leakage from plant,"
     3    and then it says, dash, "scrap materials,"
     4    correct?
     5            A.        Yes.
     6            Q.        On the page that ends in 289,
     7    there's a discussion here that with respect
     8    to capacitor products there will ultimately
     9    have -- they will ultimately have to dispose
   10     of capacitor products, correct?
   11             A.        Yes.
   12             Q.        On the next page, there's a
   13     mention that reworked transformers pose a
   14     threat if the Aroclor is dumped into a water
   15     stream, correct?
   16             A.        I see that wording.
   17             Q.        On page 7 of that document,
   18     there's a discussion about evaluating
   19     potentially building an incinerator, correct?
   20             A.        Well, I think this is actually
   21     discussing existing incinerators.
   22             Q.        It says, middle of it, "set up
   23     an incinerator" --
   24             A.        Oh, okay, I'm sorry, I'm still
   25     on the top page.         Yes.

  Golkow Litigation Services                                            Page 420
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 803
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15260 Page 72 of 142

                                 Robert Kaley

     1            Q.        Set up an incinerator to handle
     2    Aroclor disposal, preferably one which will
     3    handle solids such as muds, slurries, as well
     4    as liquids; have an operation within
     5    12 months; ideally have incinerators
     6    available different sections for disposal.
     7                      Do you see that reference?
     8            A.        That's -- yes, I see what
     9    you're reading.
   10             Q.        And Monsanto did ultimately
   11     build one incinerator, correct?
   12             A.        Correct.
   13             Q.        But it only handled liquid
   14     Aroclors and did not ultimately handle solids
   15     such as muds, correct?
   16             A.        That's correct.
   17                       (Kaley 30(b)(6) Exhibit 66
   18             marked for identification.)
   19     QUESTIONS BY MS. EVANGELISTI:
   20             Q.        Exhibit 66.
   21                       Have you seen this document
   22     before?
   23             A.        I do not think I have.
   24                       Okay.
   25             Q.        This is an internal Monsanto

  Golkow Litigation Services                                            Page 421
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 804
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15261 Page 73 of 142

                                 Robert Kaley

     1            Q.        And again, Wheeler is from
     2    Monsanto's medical department, and this is at
     3    least a draft of his proposed presentation to
     4    the corporate development committee?
     5            A.        Yes.
     6            Q.        And it says, number 2, "From a
     7    chronic toxicity standpoint, the PCBs may be
     8    considered moderately toxic to man, animals
     9    and fish."
   10                       Do you see that reference?
   11             A.        Yes.
   12             Q.        If you'll turn to the page that
   13     ends in 52232.
   14             A.        Okay.
   15             Q.        Mr. Wheeler -- Dr. Wheeler or
   16     Mr. Wheeler?
   17             A.        No, Mr. Wheeler.
   18             Q.        Mr. Wheeler, in his proposed
   19     presentation to the corporate development
   20     committee, states, quote, "The future of
   21     these materials is threatened more by the
   22     potential effect on some forms of wildlife
   23     rather than potential toxic effects as we
   24     usually think of them in relation to human or
   25     animal foods."

  Golkow Litigation Services                                            Page 466
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 805
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15262 Page 74 of 142

                                 Robert Kaley

     1                      Do you see that reference?
     2            A.        Yes.
     3            Q.        So Wheeler, in this time frame,
     4    believed that the threat to PCB as a product
     5    was a result of potential effects on
     6    wildlife, correct?
     7                      MR. MILLER:        Object to the
     8            form.
     9                      THE WITNESS:         On a relative
   10             basis, yes.
   11     QUESTIONS BY MS. EVANGELISTI:
   12             Q.        If you'll turn to the page that
   13     ends in 52234, Wheeler was reporting -- or
   14     was proposing to report to the CDC in
   15     November of 1969 that, quote, "The possible
   16     sources of indirect contamination might be
   17     related to every single use of our products,
   18     whether the uses be in electrical
   19     applications, other industrial fluids or
   20     plasticizer usage."
   21                       Do you see that reference?
   22             A.        I see it.
   23             Q.        So at this time in November
   24     of 1969, Monsanto was aware that there was a
   25     potential for environmental contamination

  Golkow Litigation Services                                            Page 467
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 806
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15263 Page 75 of 142

                                 Robert Kaley

     1    posed by every single one of the use of its
     2    products; is that fair to say?
     3                      MR. MILLER:        Objection.
     4            Misstates the document which speaks
     5            for itself.
     6                      THE WITNESS:         The document says
     7            the indirect contamination might be
     8            related to every single use of our
     9                                       view
                  products, in Mr. Wheeler's view.
   10     QUESTIONS BY MS. EVANGELISTI:
   11             Q.        If you'll turn to the page that
   12     ends in 52235.
   13                       This is -- this page talks
   14     about 1242, correct?
   15             A.        Largely, yes.
   16             Q.        And it says, quote, "We hope to
   17     develop data that will show that the lower
   18     chlorinated biphenyls, that is, Aroclor 1242,
   19     and those lower in chlorination are degraded
   20     in the environment and thus do not present a
   21     threat to wildlife," end quote.
   22                       Do you see that reference?
   23             A.        Yes.
   24             Q.        So at that point they hadn't
   25     actually established whether or not 1242

  Golkow Litigation Services                                            Page 468
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 807
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15264 Page 76 of 142




                            EXHIBIT R




  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 808
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15265 Page 77 of 142

                                 3PCFSU,BMFZ

   6/*5&%45"5&4%*453*$5$0635
        &"45&3/%*453*$50'8"4)*/(50/
  
   $*5:0'410,"/&
         $*5:0'410,"/& B
                         B
        NVOJDJQBMDPSQPSBUJPO
           NVOJDJQBMDPSQPSBUJPO
    
        MPDBUFEJOUIF$PVOUZ
        MPDBUFEJOUIF$PVOUZ
        PG4QPLBOF
           PG4QPLBOF 4UBUFPG
                       4UBUFPG
    
        8BTIJOHUPO 
        8BTIJOHUPO  
        
    
                   1MBJOUJGG 
        1MBJOUJGG      $BTF/P
                                    $BTF/P
         DW
                                     DW
    
        W
        W   4.+
                                    4.+
        
    
        .0/4"/50$0.1"/: FU
        .0/4"/50$0.1"/:  FU
        BM
           BM 
               
    
     
        %FGFOEBOUT
                      %FGFOEBOUT
   
  
  
    5)634%":
                 5)634%": +"/6"3: 
   ooo
   7JEFPUBQFE
                  7JEFPUBQFE C     EFQPTJUJPOPG
   
       3PCFSU,BMFZ 7PMVNF*** IFMEBUUIFPGGJDFT
        3PCFSU,BMFZ
     PG$"1&4 40,0- (00%."/4"3"$)"/ 1$
     'PSTZUI#PVMFWBSE UI'MPPS 4U
     -PVJT .JTTPVSJ DPNNFODJOHBUBN PO
     UIFBCPWFEBUF CFGPSF$BSSJF"$BNQCFMM
     3FHJTUFSFE%JQMPNBUF3FQPSUFS $FSUJGJFE
     3FBMUJNF3FQPSUFS *MMJOPJT $BMJGPSOJB
     5FYBT$FSUJGJFE4IPSUIBOE3FQPSUFS .JTTPVSJ
     ,BOTBT$FSUJGJFE$PVSU3FQPSUFS
     ooo
        (0-,08-*5*("5*0/4&37*$&4
     QIGBY
        EFQT!HPMLPXDPN
  

  (PMLPX-JUJHBUJPO4FSWJDFT                                            1BHF
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 809
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15266 Page 78 of 142

                                  Robert Kaley

     1                     (Kaley 30(b)(6) Exhibits 73, 74
     2            and 75 marked for identification.)
     3

     4             DIRECT EXAMINATION (continued)
     5    QUESTIONS BY MS. EVANGELISTI:
     6            Q.       Good morning, Dr. Kaley.
     7            A.       Good morning.
     8            Q.       I've put in front of you three
     9    exhibits, the first one, Exhibit 73.                 These
   10     are the minutes of the meeting of the
   11     corporate development committee of
   12     November 17, 1969, correct?
   13             A.       Yes.
   14             Q.       And these are minutes of the
   15     meeting where the PCB ad hoc committee
   16     presented to the corporate development
   17     committee the options regarding what they
   18     could possibly do to address the PCB
   19     situation?
   20             A.       Yes, this was the results of
   21     the ad hoc meeting.
   22             Q.       On the first page is a
   23     reference to Monsanto's worldwide Aroclor
   24     business amounting to $22 million in sales.
   25                      Do you see that reference?

  Golkow Litigation Services                                            Page 487
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 810
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15267 Page 79 of 142

                                  Robert Kaley

     1            A.       Yes.
     2            Q.       And was that a correct figure
     3    at that time?
     4            A.       We've seen that before.             As far
     5    as I know it was.
     6            Q.       Okay.     On the second page, as
     7    part of the discussion of the issue, the
     8    corporate development committee discussed
     9    the, quote, rule -- the rule that, quote, "If
   10     a manufacturer knows or should have known
   11     that a product of its manufacture may cause
   12     damage if not properly used, he has a duty to
   13     give warning to customers and users," end
   14     quote.
   15                      Do you see that reference?
   16             A.       It said, "Although the law is
   17     uns
            settled, that is the present general rule."
          unsettled,
   18                                 that
                           Yes, I see that.
   19             Q.       And that was discussed at that
   20     meeting?
   21             A.       Apparently, based on this
   22     document, yes.
   23             Q.       And one of the recommendations
   24     from the legal standpoint was to provide
   25     adequate warnings to customers and users,

  Golkow Litigation Services                                            Page 488
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 811
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15268 Page 80 of 142

                                 Robert Kaley

     1    including advice as to disposal methods,
     2    correct?
     3            A.              correct
                           That's correct.
     4            Q.       And then finally on the last
     5    page, the ultimate decision of the corporate
     6    development committee was to, quote, "In
     7    light of the recent and developing evidence
     8    of a possible threat to certain species of
     9    bird and aquatic life, we should plan to
   10     discontinue the manufacture of Aroclors 1254
   11     and 1260.      The division is instructed to
   12     develop a program to discontinue these
   13     products and report this to the committee,
   14     and the status of Aroclor 1242 should
   15     continue to be tested to determine whether it
   16     contributes to this problem," end quote.
   17                      Do you see that?
   18             A.       Yes, you read that correctly.
   19             Q.       And that was the conclusion of
   20     the committee on that date?
   21             A.       At that date, yes.
   22             Q.       Okay.     Then moving to the
   23     second -- or the second exhibit of the day,
   24     which is Exhibit 74, you've seen this
   25     document, correct?

  Golkow Litigation Services                                            Page 489
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 812
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15269 Page 81 of 142

                                  Robert Kaley

     1            A.       Yes.
     2            Q.       So this document reflects a
     3    meeting between individuals from Monsanto and
     4    individuals from General Electric on or about
     5    January 22nd -- January 21st and 22nd of
     6    1970, correct?
     7            A.              correct
                           That's correct.
     8            Q.       So that's subsequent to this
     9    meeting we just discussed of the corporate
   10     development committee?
   11             A.       Yes, it is.
   12             Q.       If you'll go to the second
   13     page, the status of the Aroclor studies at
   14     IBT were discussed during that meeting,
   15     correct?
   16             A.       That's one of the subject -- or
   17     the titles, yes.
   18             Q.       And it was reported by
   19     Mr. Wheeler -- Mr. Wheeler reported on the
   20     chronic animal toxicity tests and animal
   21     reproducibility studies underway, correct?
   22             A.       Yes.
   23             Q.       And he reported that they were,
   24     quote, "not as favorable as we had hoped or
   25     anticipated.       Particularly alarming is

  Golkow Litigation Services                                            Page 490
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 813
Case 2:15-cv-00201-SMJ    ECF No. 376-3   filed 01/28/20   PageID.15270 Page 82 of 142

                                   Robert Kaley

     1                      MR. MILLER:       Object to the
     2            form.     Misstates prior testimony.
     3            Improper impeachment.
     4                      THE WITNESS:        As far as I know,
     5            that's correct, yes.
     6    QUESTIONS BY MS. EVANGELISTI:
     7            Q.        And if you'll look at the page
     8    that ends in 838.
     9            A.        Are we back to 74?
   10             Q.        The meeting minutes, yes,
   11     sorry.
   12             A.        Yes.    Yes.         right
                                             All right.
   13             Q.        It was also discussed -- I'm
   14     referring to the second paragraph -- that at
   15     that time at GE alone, apparatus in which
   16     Askarel fluid is used represents $100 million
   17     annually, correct?
   18             A.        That's what the document reads.
   19             Q.        And also during that meeting,
   20     it was discussed the various environmental
   21     sources of PCBs from dielectric applications,
   22     correct?
   23             A.        Yes.
   24             Q.        And the various sources include
   25     spills, yes?

  Golkow Litigation Services                                             Page 500
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 814
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15271 Page 83 of 142

                                  Robert Kaley

     1            A.       Yes.
     2            Q.       Disposal of waste?
     3            A.       Yes.
     4                     MR. MILLER:       I'm sorry, where
     5            are you?
     6                     MS. EVANGELISTI:          F.
     7                     MS. WERSTAK:        What exhibit?
     8            Sorry.
     9                     MS. EVANGELISTI:          The meeting
   10             minutes.     The January --
   11                      MR. MILLER:       74?
   12                      MS. EVANGELISTI:          Yes.
   13                      MR. MILLER:       There are a number
   14             of Fs.     Can you just give me a page
   15             number?
   16                      MS. EVANGELISTI:          838.     Okay.
   17             It's the third page of the document.
   18             The reference to GE's $100 million
   19             annually is the second paragraph.
   20                      MR. MILLER:       I got that.
   21                      MS. EVANGELISTI:          Okay.     So
   22             then we're going to F, which is the
   23             environmental sources.
   24     QUESTIONS BY MS. EVANGELISTI:
   25             Q.       So discussed at that meeting

  Golkow Litigation Services                                            Page 501
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 815
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15272 Page 84 of 142

                                  Robert Kaley

     1    were environmental sources of PCBs from
     2    dielectric applications, correct?
     3            A.       Yes.
     4            Q.       And it includes spills?
     5            A.       Yes.
     6            Q.       Disposal of waste?
     7            A.       Yes.
     8            Q.       Ultimate disposal of product
     9    for failed apparatus, correct?
   10             A.       Written down here, yes.
   11             Q.       Ventilation of operation for
   12     employee protection, correct?
   13             A.       Yes.
   14             Q.       And does that refer to the --
   15     in a facility where PCBs were used and
   16     heated, there was a recommendation and
   17     warning to ventilate so the employees
   18     wouldn't be exposed to the fumes?
   19             A.       Certainly related to that, yes.
   20             Q.       And so that those fumes would
   21     be ventilated outside the facility?
   22             A.       Generally, yes.
   23             Q.       And that was identified as an
   24     environmental source of PCB in this meeting,
   25     correct?

  Golkow Litigation Services                                            Page 502
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 816
Case 2:15-cv-00201-SMJ    ECF No. 376-3   filed 01/28/20   PageID.15273 Page 85 of 142

                                   Robert Kaley

     1            A.        In the document, yes.
     2            Q.        Also waste from containers,
     3    correct?
     4            A.        Yes.
     5            Q.        Field on service failures.
     6                      Do you see that reference?
     7            A.        I do.
     8            Q.        Do you know what that refers
     9    to?
   10             A.        I suspect it's a typo.             It
   11     should be "or."        I don't know that for sure,
   12     though.      Makes more sense if it's "field or
   13     service failures."         I don't know that.
   14             Q.        Meaning failure of the
   15     equipment while in use?
   16             A.        Yeah, which is the same as 3,
   17     so -- well, no, it's disposal -- I don't
   18     know.    I'm just going to say I don't know
   19     what it means.
   20             Q.        Okay.    One potential source,
   21     environmental source, of PCBs is if there was
   22     a failure of equipment while being used,
   23     correct?
   24                       MR. MILLER:       Object to the
   25             form.

  Golkow Litigation Services                                             Page 503
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 817
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15274 Page 86 of 142

                                  Robert Kaley

     1    QUESTIONS BY MS. EVANGELISTI:
     2            Q.       I'll move on.
     3            A.       I don't know what that -- you
     4    know, as I said, I don't know for sure what 6
     5    means.
     6            Q.       Okay.     Number 7, identified as
     7    repair and return apparatus, service jobs,
     8    correct?
     9            A.       Yes.
   10             Q.       If you'll go to page that
   11     ends -- it's the fourth page.              At the top it
   12     says number 4.
   13                      Discussed at that meeting were
   14     the estimated annual amounts of contaminated
   15     and scrap PCBs from the electrical industry,
   16     correct?
   17             A.       That's Topic H, yes.
   18             Q.       And with respect to the
   19     transformer industry, identified were
   20     in-plant -- this is A.          In-plant and field
   21     spills are small and controllable with
   22     absorbants, which should be incinerated.
   23                      Do you see that reference?
   24             A.       Yes.
   25             Q.       So that refers to, for example,

  Golkow Litigation Services                                            Page 504
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 818
Case 2:15-cv-00201-SMJ    ECF No. 376-3   filed 01/28/20   PageID.15275 Page 87 of 142

                                  Robert Kaley

     1    if there was a spill of liquid PCB and
     2    sawdust was used to absorb the spill, that's
     3    what you're referring to, correct, that type
     4    of scenario?
     5                      MR. MILLER:       Okay.
     6                      THE WITNESS:        That's what the
     7            document's referring to.
     8    QUESTIONS BY MS. EVANGELISTI:
     9            Q
                  Q.        Okay.    And the recommendation
   10     is that those materials should be
   11     incinerated, correct?
   12             A.        That's what this document says,
   13     yes.
   14             Q.        And Monsanto, although they did
   15     build an incinerator, the incinerator
   16     Monsanto built was not built to incinerate
   17     those types of absorbants, correct?
   18             A.                  understanding
                            That's my understanding.
   19             Q.        And what Monsanto recommended
   20     to its customers, those that utilized PCBs,
   21     were that they should put those contaminated
   22     absorbants into landfills, correct?
   23                       MR. MILLER:       Object to the
   24             form.
   25                       THE WITNESS:        But there was an

  Golkow Litigation Services                                             Page 505
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 819
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15276 Page 88 of 142

                                 Robert Kaley

     1            incinerator in Texas that I also think
     2            Monsanto referred some customers to.
     3    QUESTIONS BY MS. EVANGELISTI:
     4            Q.       You've seen many letters -- and
     5    if not, I'll bring them out.              But you've seen
     6    many letters where there was warnings by
     7    Papageorge that we recommend that you put
     8    these contaminated sawdust and rags into
     9    landfills?
   10             A.       Certainly that was one of the
   11     recommendations, yes.
   12             Q.       Then it goes on and talks about
   13     with respect to the transformer industry,
   14     "near 2 million pounds a year of transformer
   15     Askarels are sold to service and repair
   16     shops.    These people do not manufacture new
   17     transformers, although on occasion they may
   18     fill new transformers sent into the field
   19     without fluid.       As these service shops are
   20     devoted primarily to repairing faulty
   21     transformers, we can assume that as much as
   22     100 million pounds annually of scrap is
   23     generated.      Most of this has been dumped or
   24     disposed of in streams."
   25                      Do you see that reference?

  Golkow Litigation Services                                            Page 506
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 820
Case 2:15-cv-00201-SMJ    ECF No. 376-3   filed 01/28/20   PageID.15277 Page 89 of 142

                                  Robert Kaley

     1            A.        I do see that.
     2            Q.        And that was Monsanto's
     3    understanding in January of 1970?
     4            A.        Well, it's in this document.               I
     5    don't know whether that information came from
     6    Monsanto or General Electric, but it is in
     7    this document.
     8            Q.        And that was discussed at that
     9    meeting?
   10             A.        Apparently.       Obviously, yes, it
   11     was in the minutes of the meeting.
   12             Q.        What did Monsanto do to address
   13     this situation, if anything?
   14                       MR. MILLER:       Object to the
   15             form.
   16                       THE WITNESS:        They labeled
   17             their products and their bulletins
   18             with information that PCBs should not
   19             be disposed of where they could reach
   20             waterways.
   21     QUESTIONS BY MS. EVANGELISTI:
   22             Q.        And was there any effort to go
   23     out and determine whether those warnings were
   24     being followed?
   25             A.        I have no information to

  Golkow Litigation Services                                               Page 507
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 821
Case 2:15-cv-00201-SMJ    ECF No. 376-3   filed 01/28/20   PageID.15278 Page 90 of 142

                                  Robert Kaley

     1    that -- of that type.           I don't know.
     2            Q.        When the warning that you
     3    described is given, don't -- tell me again
     4    what the information that was provided to
     5    prevent this from happening.
     6                      MR. MILLER:       Object to the
     7            form.
     8    QUESTIONS BY MS. EVANGELISTI:
     9            Q.        I want to use your words.
   10                       MR. MILLER:       Object to the
   11             form.     Asked and answered.
   12                       THE WITNESS:        I don't have it
   13             memorized, but it was something to the
   14             effect that PCBs should be disposed of
   15             carefully and that disposal should be
   16             not -- or should be somewhere to avoid
   17             where the waste could get to
   18             waterways.
   19     QUESTIONS BY MS. EVANGELISTI:
   20             Q.        Waterways.
   21                       Okay.    So what does that mean
   22     in terms of what should be done differently?
   23                       MR. MILLER:       Object to the
   24             form.
   25                       What time period are you

  Golkow Litigation Services                                             Page 508
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 822
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15279 Page 91 of 142

                                 Robert Kaley

     1            talking about?
     2                     MS. EVANGELISTI:          1970 through
     3            '73.
     4                     THE WITNESS:        That would depend
     5            on what each individual facility was
     6            doing.
     7    QUESTIONS BY MS. EVANGELISTI:
     8            Q.       So Monsanto left it up to the
     9    facility, the decisionmaker, those who
   10     normally dumped or disposed of in streams, to
   11     make a decision as to how to comply with that
   12     warning?
   13             A.       As far as I know, that's
   14     correct.
   15             Q.       And then with respect to the
   16     capacitor industry, if you'll look at B,
   17     there's a reference to scrap badly
   18     contaminated with polypropylene, epoxides,
   19     solvents, oil, grease and junk, is generated
   20     at not over 50,000 pounds a year.                This
   21     material should be incinerated along with
   22     150,000 pounds of scrap from transformers.
   23                      Do you see that reference?
   24             A.       I do.
   25             Q.       And likewise, Monsanto's

  Golkow Litigation Services                                            Page 509
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 823
Case 2:15-cv-00201-SMJ    ECF No. 376-3   filed 01/28/20   PageID.15280 Page 92 of 142

                                  Robert Kaley

     1    incinerator was not designed to incinerate
     2    that generated waste, correct?
     3                      MR. MILLER:       Object to the
     4            form.
     5                      THE WITNESS:        They could not
     6            generate -- the Monsanto incinerator
     7            could not handle solid materials, that
     8            is correct.
     9    QUESTIONS BY MS. EVANGELISTI:
   10             Q.        If you'll turn to page 8,
   11     number 14.       Flipping back real quick.
   12                       This is a list of, quote,
   13     "facts as agreed by those in attendance,"
   14     correct?
   15             A.        That's how it's labeled, yes.
   16             Q.        And so then number 14 says,
   17     "Based on six months of chronic studies in
   18     rats and dogs, some PCBs are moderately toxic
   19     and more so than DDT, but less toxic than
   20     some of the other chlorinated hydrocarbon
   21     insecticides."
   22                       Do you see that reference?
   23             A.        I do.
   24             Q.        And that was Monsanto's
   25     understanding in that time frame based on the

  Golkow Litigation Services                                             Page 510
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 824
Case 2:15-cv-00201-SMJ    ECF No. 376-3   filed 01/28/20   PageID.15281 Page 93 of 142

                                   Robert Kaley

     1            hour.
     2                      VIDEOGRAPHER:        Yeah, over an
     3            hour.
     4                      MR. MILLER:       Okay.        Let's take
     5            a break.
     6                      VIDEOGRAPHER:        We are going off
     7            the record, 11:28 a.m.
     8             (Off the record at 11:28 a.m.)
     9                      VIDEOGRAPHER:        We are back on
   10             the record, 11:39 a.m.
   11                       (Kaley 30(b)(6) Exhibit 92
   12             marked for identification.)
   13     QUESTIONS BY MS. EVANGELISTI:
   14             Q.        I've put in front of you
   15     Exhibit 92, which is a letter from
   16                                    London
          H.A. Vodden to J.W. Barrett in London.
   17                       Have you seen this before?
   18             A.        No, I have not.
   19             Q.        Who is H.A. Vodden?
   20             A.        He was an employee, I believe,
   21     in Great Britain.
   22             Q.        Of Monsanto?
   23             A.        Yes
                            Yes.
   24             Q.        And he indicates in this letter
   25     that he's inclined to agree that small

  Golkow Litigation Services                                             Page 599
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 825
Case 2:15-cv-00201-SMJ    ECF No. 376-3   filed 01/28/20   PageID.15282 Page 94 of 142

                                  Robert Kaley

     1    capacitors --
     2            A.        Okay.    Yes.
     3            Q.        He writes in this letter, open
     4    quote, "I'm inclined to agree that small
     5    capacitors, which are or have been used as
     6    ballast capacitors in fluorescent lighting
     7    fittings and in motor start/run applications,
     8    are not controllable from the point of view
     9    of eventual disposal and are therefore open
   10     uses."
   11                       Do you see that?
   12             A.        Quote, "open," unquote, yes.
   13             Q.        Does Monsanto agree with the
   14     proposition that small capacitors are
   15     considered open from the point of view of
   16     eventual disposal?
   17             A.        Well, Mr. Vodden agreed with
   18     that, or he is inclined to agree with that.
   19             Q.        What, if anything, did Monsanto
   20     do to address the potential issue of disposal
   21     of small capacitors at the end of their life
   22     to ensure that it did not -- they did not
   23     cause environmental contamination?
   24                       MR. MILLER:       Object to the
   25             form.     It assumes a duty to do

  Golkow Litigation Services                                             Page 600
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 826
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15283 Page 95 of 142

                                 Robert Kaley

     1            something.
     2                     THE WITNESS:        I'm not aware of
     3            anything that Monsanto particularly
     4            did.    When the EPA regulated PCBs,
     5            they allowed them to be disposed of in
     6            regular disposal routes.
     7    QUESTIONS BY MS. EVANGELISTI:
     8            Q.       None of the articulated steps
     9    proposed by the PCB ad hoc committee and
   10     agreed to by Monsanto management addressed
   11     the issue of potential environmental
   12     contamination that may be caused by the
   13     disposal of small capacitors at the end of
   14     their useful life?
   15             A.       That's correct.
   16                      (Kaley 30(b)(6) Exhibit 93
   17             marked for identification.)
   18     QUESTIONS BY MS. EVANGELISTI:
   19             Q.       Exhibit 93.
   20                      This is a letter from
   21     Congressman Ryan to John Mason at Monsanto
   22     dated June 18, 1970, responding to his
   23     letter, Mason's letter, of April 28th
   24               PCBs
          regarding PCBs.
   25                      Have you seen this before?

  Golkow Litigation Services                                            Page 601
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 827
Case 2:15-cv-00201-SMJ    ECF No. 376-3   filed 01/28/20   PageID.15284 Page 96 of 142

                                  Robert Kaley

     1            A.        I wish I could tell you.             I
     2    don't know.       I should.      I think I've looked
     3    it up before, but I don't remember what it
     4    is.   Something -- I'm not even going to
     5    speculate.
     6                      MR. MILLER:       It's an accounting
     7            code.
     8                      MS. EVANGELISTI:          Okay.
     9                      (Kaley 30(b)(6) Exhibit 101
   10             marked for identification.)
   11     QUESTIONS BY MS. EVANGELISTI:
   12             Q.        Exhibit 101.
   13                       I'm sorry, did I put that --
   14             A.        Well, it slips under there.
   15             Q.        Sorry.
   16             A.        If you don't do it, I do it.
   17             Q.        This is a document dated
   18     November 11, 1970, from Papageorge to
   19     Benignus providing comments concerning a
   20     letter dated October 28 -- I'm sorry,
   21     October 27, 1970, from R.F. Casey, Ohio
   22     Edison.
   23                       Have you seen this document
   24     before?
   25             A.        I think I have, yes.

  Golkow Litigation Services                                             Page 624
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 828
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15285 Page 97 of 142

                                 Robert Kaley

     1            Q.       This document reports that
     2    there was increasing evidence that PCBs
     3    similar to Aroclor 1248 and Aroclor 1242 are
     4    being identified, especially near industrial
     5    plant effluents, correct?
     6            A.       Yeah, I've said that before,
     7    yes.
     8            Q.       Is this just a reference, to
     9    your understanding, to the analysis that
   10     Monsanto had done previously that we talked
   11     about in that document?
   12             A.       Well, I think it's not only our
   13     findings, but I think other people were
   14     confirming that Aroclor 1242 could be found
   15     right outside of facilities where it was
   16     being used.
   17             Q.       So not just Monsanto; others
   18     were finding Aroclor 1242 out in the
   19     environment by industrial plant effluents?
   20                      MR. MILLER:       Hold on.        Object
   21             to the form.       Misstates prior
   22             testimony.
   23                      THE WITNESS:        I believe that's
   24             correct.
   25

  Golkow Litigation Services                                            Page 625
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 829
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15286 Page 98 of 142

                                  Robert Kaley

     1    QUESTIONS BY MS. EVANGELISTI:
     2            Q.       And it also indicates, quote,
     3    "There is also evidence that these lower
     4    chlorinated materials are having adverse
     5    effects on some species of wildlife."
     6                     Do you see that reference?
     7            A.       I do.
     8            Q.       What does that refer to; do you
     9    know?
   10             A.       I do not know.         Do not know.
   11             Q.       And at the bottom of this first
   12     page, Papageorge here is discussing how to
   13     deal with solid waste contaminated with PCBs,
   14     correct?
   15             A.       Yes.
   16             Q.       And he's saying that --
   17     basically he's discussing the possibility of
   18     dealing with this type of waste in an
   19     incinerator, but the economics was not yet
   20     known, correct?
   21                      MR. MILLER:       Objection.        Vague
   22             and compound.
   23                      THE WITNESS:        I think that's a
   24             generally fair reading.
   25

  Golkow Litigation Services                                            Page 626
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 830
Case 2:15-cv-00201-SMJ   ECF No. 376-3   filed 01/28/20   PageID.15287 Page 99 of 142

                                 Robert Kaley

     1    QUESTIONS BY MS. EVANGELISTI:
     2            Q.       But he's saying right now that
     3    he's recommending using properly operated
     4    landfills for this waste until they are
     5    declared illegal, correct?
     6            A.                      wrote
                           That's what he wrote.
     7            Q.       On the next page it indicates
     8    that "the capacitor manufacturers have
     9    discouraged the utilities from using
   10     landfills.      I can understand their concern,
   11     which I suspect is legally motivated, but for
   12     the time being, landfills are the only
   13     practical solution anyone has to offer," end
   14     quote.
   15                      Do you see that reference?
   16             A.       I do.
   17             Q.       So at that time frame in
   18     November of 1970, Monsanto hadn't built
   19     any -- had not built its incinerator yet,
   20     correct?
   21             A.       That is correct.
   22             Q.       And so there was -- at this
   23     point, the only place where PCB waste could
   24     be disposed of is in landfills, correct?
   25             A.       No, there were other

  Golkow Litigation Services                                            Page 627
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 831
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15288 Page 100 of
                                         142
                                 Robert Kaley

   1    the aqueous layer of that liquid should not
   2    be dumped under any circumstances and that
   3    you may wish to check this out with the
   4    chemical cleaning service concerned as to how
   5    they can handle the disposal, correct?
   6            A.        Correct.
   7            Q.        That's the extent of the
   8    information provided to those customers when
   9    asking about that issue?
  10                      MR. MILLER:         Object to the
  11            form.     It calls for speculation.
  12                      THE WITNESS:         Based on this
  13            letter, this is certainly the starting
  14            point.
  15    QUESTIONS BY MS. EVANGELISTI:
  16            Q.        Okay.    And the next document is
  17    105.
  18            A.        Yes.
  19            Q.        This is another communication
  20    internal of Monsanto regarding PCB heat
  21    transfer fluids, Therminol FR, and it goes to
  22    all Monsanto offices.
  23                      Have you seen this before?
  24            A.        Yes, I have.
  25            Q.        In essence, does this

 Golkow Litigation Services                                              Page 636
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 832
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15289 Page 101 of
                                         142
                                 Robert Kaley

   1    communication indicate that the customer,
   2    when converting from PCB-containing Therminol
   3    fluid to non-PCB-containing Therminol fluid,
   4    is told that ultimately the conversion and
   5    disposal are his problem?
   6            A.        It contains that sentence, but
   7    I think that has to be taken into
   8    consideration on the second page where it
   9    says he should check with his own legal
  10    authorities.       Because it goes out to the
  11    world, so it's -- each country may have
  12    different regulations that they need to
  13    comply with.
  14            Q.        And also, Monsanto individuals
  15    were told to be helpful but to, quote, "avoid
  16    accepting any direct responsibility for a
  17    successful conversion and safe disposal."
  18                      Correct?
  19            A.        That's the words in this
  20    document.
  21            Q.        And the reason why is, quote,
  22    "the stakes are simply too high for us to
  23    accept any such risks," end quote.
  24                      Do you see that reference?
  25            A.        Yes.

 Golkow Litigation Services                                              Page 637
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 833
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15290 Page 102 of
                                         142
                               Robert Kaley

   1                      MR. MILLER:         Object to the
   2            form.
   3    QUESTIONS BY MS. EVANGELISTI:
   4            Q.        The stakes referenced, are they
   5    those associated with potential environmental
   6    contamination by PCBs?
   7            A.        Well, either that or
   8    noncompliance with worldwide regulations in
   9    some country.
  10            Q.        Also indicated in this letter
  11    is that complete destruction of FR fluids
  12    require incineration temperatures of
  13    2000 degrees Fahrenheit, and it is highly
  14    doubtful that such facilities would be
  15    available in your area.
  16                      Do you see that reference?
  17            A.        I do.
  18            Q.        Does this indicate that in the
  19    1972 time frame there were insufficient
  20    incinerators available that were able to
  21    destroy PCB fluids?
  22                      MR. MILLER:         Objection.        Vague.
  23                      THE WITNESS:         I don't think it
  24            means that necessarily because, again,
  25            this is going to the worldwide

 Golkow Litigation Services                                              Page 638
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 834
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20    PageID.15291 Page 103 of
                                         142
                               Robert Kaley

   1            situation, so it really doesn't
   2            address the US situation.                   And
   3            Monsanto's incinerator was online by
   4            this time, and we were accepting
   5            materials for incineration.
   6    QUESTIONS BY MS. EVANGELISTI:
   7            Q.        Are these individuals on the
   8    right outside of the US?
   9                      I'm trying to figure out where
  10    it indicates it's outside the US.
  11            A.        I thought I read that
  12    somewhere.       I guess I was reading into the
  13    second sentence on the page about seeking the
  14    advice of local authorities.                I read into
  15    that that it would include foreign users.
  16                      And also, there's a reference
  17    at the bottom to material from MCL may have
  18    been sold in Santa -- excuse me,
  19    Santotherm FR, and that would have not
  20    happened in the United States.
  21                      (Kaley 30(b)(6) Exhibit 106
  22            marked for identification.)
  23    QUESTIONS BY MS. EVANGELISTI:
  24            Q.        Okay.    I'm handing you
  25    Exhibit 106.

 Golkow Litigation Services                                               Page 639
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 835
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20       PageID.15292 Page 104 of
                                         142
                               Robert Kaley

   1                      This is a document produced by
   2    Monsanto dated August 2, 1971.
   3                      MR. MILLER:         It's not.            Want to
   4            start over?
   5                      MS. EVANGELISTI:            Well,
   6            TOWOLDMON is a Monsanto production
   7            Bates number.
   8                      MR. MILLER:         It might be, but
   9            it's a document produced by the
  10            National Electrical Manufacturers
  11            Association.
  12                      MS. EVANGELISTI:            It was
  13            produced in the litigation.
  14                      MR. MILLER:         Oh, I see.            Okay.
  15            Well, then --
  16                      MS. EVANGELISTI:            I didn't say
  17            it was authored by.
  18                      MR. MILLER:         Okay.         I
  19            apologize.      I just wanted you to have
  20            a clean record.
  21                      MS. EVANGELISTI:            That's my
  22            goal.
  23    QUESTIONS BY MS. EVANGELISTI:
  24            Q.        Starting again, Exhibit 106 is
  25    a document produced to us in litigation by

 Golkow Litigation Services                                                  Page 640
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 836
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15293 Page 105 of
                                         142
                                Robert Kaley

   1            A.        No.
   2            Q.        You're not aware of what
   3    happened to either of Ryan's bills or to
   4    Congressman Ryan, correct?
   5            A.        No, I'm not aware of
   6    specifically what happened.
   7                      (Kaley 30(b)(6) Exhibit 107
   8            marked for identification.)
   9    QUESTIONS BY MS. EVANGELISTI:
  10            Q.        Exhibit 107.
  11                      Exhibit 107 is an internal
  12    Monsanto communication from W.R. Richard to
  13    Paul Benignus dated April 14, 1969, regarding
  14    disposal incineration of Aroclor.
  15                      Have you seen this document
  16    before?
  17            A.        I don't recall having seen it.
  18            Q.        I'll give you a second to
  19    review it, or a minute.
  20            A.        All right.
  21            Q.        Is it true that one of the
  22    reasons why Monsanto elected to build the
  23    incinerator is to defend the Aroclor
  24    position?
  25            A.        That's what this document

 Golkow Litigation Services                                              Page 644
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 837
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15294 Page 106 of
                                         142
                                 Robert Kaley

   1    implies.
   2                      (Kaley 30(b)(6) Exhibit 108
   3            marked for identification.)
   4    QUESTIONS BY MS. EVANGELISTI:
   5            Q.        Exhibit 108.
   6                      This is a communication from
   7    Benignus to Olson, December 5, 1969,
   8    regarding PCB toxicity problem, proper
   9    disposal of scrap Aroclor.
  10                      Have you seen this before?
  11            A.        Yes, I have.
  12            Q.        It indicates that over six
  13    months previous -- well, I'll just read it.
  14    Quote, "Over six months ago we pointed out an
  15    impending need for Monsanto to provide an
  16    incinerator either on Monsanto property or
  17    elsewhere to effectively dispose of scrap
  18    Aroclor."
  19                      And then it says, "We were
  20    surprised to learn at a meeting last
  21    Wednesday that this request had not received
  22    support," end quote.
  23                      Do you see that reference?
  24            A.        Yes.
  25            Q.        And then it says at the very

 Golkow Litigation Services                                              Page 645
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 838
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15295 Page 107 of
                                         142
                               Robert Kaley

   1    bottom, "At the present time, our only means
   2    for disposal is to a landfill.                 We are warned
   3    that this will no longer be acceptable.
   4    Accordingly, Mr. Kountz will now explore
   5    incineration, and Mr. Kuhn will explore
   6    distillation at our plants."
   7                      Do you see that reference?
   8            A.        I do.
   9            Q.        Isn't it true that internally
  10    in December of 1969, Monsanto was discussing
  11    the fact that disposal to a landfill of PCB
  12    waste was no longer going to be acceptable?
  13            A.        It says they had received that
  14    warning.     It doesn't say that they in fact
  15    would not be acceptable or continue to be
  16    acceptable.
  17                      MR. MILLER:         Today.
  18    QUESTIONS BY MS. EVANGELISTI:
  19            Q.        Do you know who was warning
  20    them that it was -- no longer be acceptable?
  21            A.        I don't -- I do not.
  22                      (Kaley 30(b)(6) Exhibit 109
  23            marked for identification.)
  24    QUESTIONS BY MS. EVANGELISTI:
  25            Q.        Exhibit 109.

 Golkow Litigation Services                                              Page 646
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 839
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15296 Page 108 of
                                         142
                               Robert Kaley

   1                      This is another communication
   2    internal to Monsanto from R.M. Kountz to
   3    various individuals, copying a number of
   4    other individuals, dated December 8, 1969,
   5    regarding Aroclor waste disposal.
   6                      Have you seen this before?
   7            A.        Yes, I have.
   8            Q.        And this indicates that there
   9    was a strong feeling internally in some parts
  10    of the Monsanto business -- the PCB-related
  11    business group that incineration facilities
  12    were needed for disposal of contaminated
  13    Aroclor, correct?
  14            A.        Yes, that's consistent with the
  15    previous memo.
  16            Q.        And in fact, what's represented
  17    in this Monsanto internal communication is
  18    that there was a serious question and doubt
  19    as to whether landfill is the proper disposal
  20    method, correct?
  21            A.        It says that, yes.
  22                      (Kaley 30(b)(6) Exhibit 110
  23            marked for identification.)
  24    QUESTIONS BY MS. EVANGELISTI:
  25            Q.                110
                          Exhibit 110.

 Golkow Litigation Services                                              Page 647
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 840
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15297 Page 109 of
                                         142
                               Robert Kaley

   1                      This is a Monsanto
   2    communication from Benignus to Wheeler dated
   3    February 16, 1970, regarding transformer
   4    Askarel calls in the San Francisco area.
   5                      Have you seen this document?
   6            A.        I believe I have, yes.
   7            Q.        It analyzes the scrap Askarel
   8    situation in the San Francisco area, correct?
   9            A.        That's correct.
  10            Q.        And at the --
  11            A.        Well, Los Angeles also.
  12                      Well, the title is San
  13    Francisco area, but the last entry is a
  14    contact with a firm in Los Angeles.                    They may
  15    have had a San Francisco facility, I don't
  16    know that, but it speaks to other places
  17    besides just San Francisco.
  18            Q.        Okay.    One of the things that
  19    was determined in this time frame, being
  20    February of 1970, was that the City of San
  21    Francisco had a landfill in the Bay area, but
  22    it was about full, correct?
  23            A.        That's the first point made,
  24    yes.
  25            Q.        And there was a landfill called

 Golkow Litigation Services                                               Page 648
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 841
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15298 Page 110 of
                                         142
                                 Robert Kaley

   1    Mountain View located just south of Redwood
   2    City, correct?
   3            A.        Yes.
   4            Q.        But also these landfills are
   5    adjacent to the shoreline, so only solids, no
   6    liquids, can be disposed there, correct?
   7            A.        That's what this document
   8    reads.
   9            Q.        One of the conclusions of this
  10    document on the second page was that, quote,
  11    "While the amount of scrap Askarel generated
  12    on the West Coast is small, there are no good
  13    disposal areas on the coast."
  14                      Do you see that reference?
  15            A.        Yes, I do.
  16            Q.        And that was Monsanto's
  17    assessment of that situation in that area of
  18    the country at that time frame?
  19                      MR. MILLER:         Objection.
  20                      THE WITNESS:         Certainly
  21            Mr. Benignus wrote that.
  22    QUESTIONS BY MS. EVANGELISTI:
  23            Q.        And Monsanto -- the one
  24    incinerator that Monsanto built was where?
  25            A.        At the Krummrich plant in

 Golkow Litigation Services                                              Page 649
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 842
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15299 Page 111 of
                                         142
                                 Robert Kaley

   1    Illinois.
   2                      (Kaley 30(b)(6) Exhibit 111
   3            marked for identification.)
   4    QUESTIONS BY MS. EVANGELISTI:
   5            Q.        I'm handing you Exhibit 111.
   6                      This is -- appears to be the
   7    appropriation request at Monsanto for the
   8    finances to build the incinerator.
   9                      Is that a generally accurate
  10    description?
  11            A.        Yes.
  12            Q.        Have you seen this before?
  13            A.        Yes.
  14            Q.        And one of the reasons for why
  15    Monsanto was requesting the resources to
  16    build the incinerator was, quote, "To close
  17    the loop on closed system applications of
  18    Aroclor such as electrical equipment and heat
  19    transfer systems."
  20                      Correct?
  21            A.        Yes.
  22                      MR. MILLER:         Object to the
  23            form.     Incomplete.
  24    QUESTIONS BY MS. EVANGELISTI:
  25            Q.        In particular, it was

 Golkow Litigation Services                                              Page 650
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 843
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15300 Page 112 of
                                         142
                                 Robert Kaley

   1    represented that Monsanto needed the
   2    capacity -- capability, I'm sorry, the
   3    capability to reclaim or destroy spent or
   4    contaminated fluid, correct?
   5            A.        That's how it reads.
   6            Q.        And if you go to page 3 of the
   7    document, under the Premises --
   8            A.        Yes.
   9            Q.        -- it indicates that with
  10    respect to applications where Aroclor safety
  11    and electric stability are irreplaceable, we
  12    believe, quote, "and have indicated to
  13    regulatory agencies, concerned legislators
  14    and the public that closed system
  15    applications pose no threat to the ecology,"
  16    end quote.
  17                      Do you see that reference?
  18            A.        I do.
  19            Q.        And in order to fully implement
  20    the program, it was determined internally at
  21    Monsanto that it must have a working system
  22    for disposal of fluid drained from dismantled
  23    transformers or otherwise contaminated or
  24    unusable materials, correct?
  25            A.        That's how the document reads,

 Golkow Litigation Services                                              Page 651
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 844
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15301 Page 113 of
                                         142
                               Robert Kaley

   1    yes.
   2            Q.        And that was the basis and
   3    rationale why Monsanto built its one
   4    incinerator?
   5                      MR. MILLER:         Object to the
   6            form.     Incomplete.         Argumentative.
   7                      THE WITNESS:         Well, I think it
   8            goes on to say the key premise of this
   9            project is that customers can be
  10            motivated to return such materials for
  11            reclamation or disposal, given an
  12            economical and practical way to do so.
  13                      So it was an inducement to our
  14            customers to implement appropriate
  15                     methods
                disposal methods.
  16    QUESTIONS BY MS. EVANGELISTI:
  17            Q.        Is it fair to say that
  18    Monsanto's position in this time frame was
  19    that to ensure that the closed system
  20    applications that they were continuing to
  21    manufacture PCBs for, to ensure that those
  22    systems posed no threat to the ecology, there
  23    had to be incinerators available to deal with
  24    drain fluid, contaminated or unusable
  25    materials?

 Golkow Litigation Services                                              Page 652
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 845
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15302 Page 114 of
                                         142
                               Robert Kaley

   1                      MR. MILLER:         Object to the
   2            form.     Incomplete.
   3                      THE WITNESS:         I think that's
   4            generally a fair appraisal.
   5                      (Kaley 30(b)(6) Exhibit 112
   6            marked for identification.)
   7    QUESTIONS BY MS. EVANGELISTI:
   8            Q.        Exhibit 112.
   9                      This is a document produced by
  10    Monsanto in this litigation.                It's entitled
  11    "Questions and Answers to be Used Only to
  12    Respond to Direct Questions from the Media,
  13    second draft approved, November 7, 1977."
  14                      Have you seen this document
  15    before?
  16            A.        It's November 4th --
  17            Q.        I'm sorry.
  18            A.        -- but other than that, I have
  19    seen the document.
  20            Q.        I have no idea what I even
  21    said, but you have seen it?
  22            A.        I believe so, yes.
  23            Q.        And this discusses the
  24    phase-out of PCBs at that time frame,
  25    correct?

 Golkow Litigation Services                                              Page 653
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 846
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15303 Page 115 of
                                         142
                                 Robert Kaley

   1            A.        Yes.
   2            Q.        And it also has a section
   3    talking about what will happen to the
   4    incinerator at the Krummrich plant, correct?
   5            A.        Yes.
   6            Q.        And it indicates, quote, "That
   7    incinerator was built six years ago,
   8    primarily to burn residues created when PCB
   9    is manufactured."
  10                      Do you see that reference?
  11            A.        Yes.
  12            Q.        So the incinerator that
  13    Monsanto used when taking back fluid, was it
  14    an incinerator that had already been in
  15    existence for a different purpose?
  16            A.        No.
  17            Q.        Okay.
  18            A.        The primary -- as it says here,
  19    it says primarily.         I don't know that that
  20    was the total primary reason, but the
  21    incinerator was built largely to deal with
  22    our own manufacturing waste at the Krummrich
  23    plant, and as an adjunct, we were offering
  24    incineration to our customers.
  25            Q.        Okay.    And it goes on to say,

 Golkow Litigation Services                                              Page 654
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 847
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15304 Page 116 of
                                         142
                               Robert Kaley

   1    total.
   2                      (Kaley 30(b)(6) Exhibit 114
   3            marked for identification.)
   4    QUESTIONS BY MS. EVANGELISTI:
   5            Q.        Okay.    Exhibit 114.
   6                      This is a document dated
   7    May 11, 1978, an internal Monsanto
   8    communication regarding EPA manual for
   9                       regulations
        enforcement of PCB regulations.
  10                      Have you seen this document
  11    before?
  12            A.        I believe I have, yes.
  13            Q.        And it indicates that as of the
  14    moment, there are no disposal sites, either
  15    incineration or burial, which have been
  16    approved by EPA.
  17                      Do you see that reference?
  18            A.        I do.
  19            Q.        And is that accurate, that as
  20    of May 1978, as far as Monsanto was aware,
  21    there were no disposal sites, either
  22    incineration or burial, which had been
  23    approved by the EPA?
  24            A.        It was accurate for at least a
  25    month -- until about a month after that, at

 Golkow Litigation Services                                              Page 660
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 848
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15305 Page 117 of
                                         142
                               Robert Kaley

   1    which time the EPA issued their regulations
   2    and I believe listed a number of approved
   3    burial sites.
   4            Q.        And by then Monsanto's
   5    incinerator had been shut down, correct?
   6            A.        Yes, it had.
   7                      (Kaley 30(b)(6) Exhibits 115
   8            and 116 marked for identification.)
   9    QUESTIONS BY MS. EVANGELISTI:
  10            Q.        Exhibit 115 and 116.
  11                      This Exhibit 115 is an
  12    interoffice communication of Monsanto's dated
  13    September 17, 1979, regarding PCB disposal.
  14                      Have you seen this before?
  15            A.        I do not believe I have.
  16                      Okay.
  17            Q.        This memo indicates that there
  18    are at that time, September of '79, only
  19    three incinerators in the United States
  20    capable of the destruction of PCBs for
  21    general commercial use, and none have been
  22    approved to date.         The latest estimate is
  23    approval by the end of '79.
  24                      Was that an accurate assessment
  25    in that time frame of the availability of

 Golkow Litigation Services                                              Page 661
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 849
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15306 Page 118 of
                                         142
                               Robert Kaley

   1    incinerators in the United States capable of
   2    destroying PCBs?
   3            A.        As far as I know it is, yes.
   4            Q.        And then the next document is a
   5    September 27, 1979 memo responding to this
   6    previous document that's marked as
   7    Exhibit 115.
   8                      Have you seen this before?
   9            A.        No, I have not.
  10            Q.        Actually, I'm not even going to
  11    ask any questions on that.
  12            A.        Okay.
  13            Q.        Trying to save time.
  14                      (Kaley 30(b)(6) Exhibit 117
  15            marked for identification.)
  16    QUESTIONS BY MS. EVANGELISTI:
  17            Q.        Exhibit 117.
  18                      This is a document produced by
  19    Monsanto in litigation.             It appears to be a
  20    photocopy of a page of Toxic Materials News
  21    dated December 12, 1979, and there's a
  22    paragraph entitled "PCB landfills" -- sorry,
  23    "PCB landfill disposal facilities listed by
  24    EPA."
  25                      Have you seen this before?

 Golkow Litigation Services                                              Page 662
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 850
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15307 Page 119 of
                                         142
                                Robert Kaley

   1            A.        No.
   2                      Okay.
   3            Q.        And this document indicates
   4    that there were -- at that point in time,
   5    December of '79, there were several
   6    facilities for the disposal of materials
   7    containing PCBs that had been approved by the
   8    EPA, but they were all landfills, and at that
   9    time there were still no approved commercial
  10    PCB incineration disposal facilities.
  11            A.        That's what this document
  12    reads.
  13            Q.        And do you have any doubt that
  14    that was an accurate assessment of the
  15    facilities available in that time frame?
  16            A.        No, I'm sure it was accurate.
  17                      (Kaley 30(b)(6) Exhibit 118
  18            marked for identification.)
  19    QUESTIONS BY MS. EVANGELISTI:
  20            Q.        Exhibit 118.
  21                      Okay.    I think the last two
  22    pages shouldn't be on there.                The last three
  23    pages.    I'm going to fix your exhibit.
  24                      Okay.    So for the record, the
  25    exhibit PCB-ARCH-EXT0020549 through 552, the

 Golkow Litigation Services                                              Page 663
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 851
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15308 Page 120 of
                                         142
                               Robert Kaley

   1    original image had extra pages that weren't
   2    related, so I just took them off.
   3            A.        I understand.
   4            Q.        Okay.    This is a Monsanto
   5    communication from John Craddock attaching a
   6    copy of the most recent, June 1980, listing
   7    of EPA-approved chemical waste landfills for
   8    PCB disposal.
   9                      Have you seen this before?
  10            A.        Yes, I have.
  11            Q.        Okay.    So in June of 1980,
  12    there were only eight landfills available
  13    that had been approved by the EPA for
  14    disposal of PCB waste; is that right?
  15            A.        Assuming this document is
  16    correct, which I believe it is, yes.
  17                      (Kaley 30(b)(6) Exhibit 119
  18            marked for identification.)
  19    QUESTIONS BY MS. EVANGELISTI:
  20            Q.        Exhibit 119.
  21                      This is a Monsanto October
  22    monthly report from Craddock dated
  23    November 4, 1981.
  24                      Have you seen this before?
  25            A.        I'm going to say probably, but

 Golkow Litigation Services                                              Page 664
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 852
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15309 Page 121 of
                                         142
                                 Robert Kaley

   1    I don't have a specific recollection of it.
   2                      I may not have, actually.
   3            Q.        Oh, you're done.            I'm sorry.
   4            A.        Oh, yes.
   5            Q.        This indicates that in
   6    California at that time frame, November 1981,
   7    there were no EPA-approved PCB landfills in
   8    the state of California, and nor are there
   9    any PCB incinerators there.
  10                      Do you see that reference?
  11            A.        Yes.
  12            Q.        Was that an accurate assessment
  13    of the state of the facilities in California
  14    that were approved by EPA to dispose of PCB
  15    waste?
  16                      MR. MILLER:         Object to the
  17            form.
  18                      THE WITNESS:         I have no reason
  19                            not
                to believe it's not.
  20                      (Kaley 30(b)(6) Exhibit 120
  21            marked for identification.)
  22    QUESTIONS BY MS. EVANGELISTI:
  23            Q.        Exhibit 120.
  24                      This is a December 31, 1991
  25    monthly report on PCB issues, December

 Golkow Litigation Services                                              Page 665
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 853
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15310 Page 122 of
                                         142
                                 Robert Kaley

   1                                         Mappes
        highlights, authored by Craddock and Mappes.
   2                      Have you seen this before?
   3            A.        Obviously, I have.
   4            Q.        Oh, were you copied on it?
   5                      The second page indicates:                Of
   6    the four permitted commercial PCB
   7    incinerators in the US, only one is currently
   8    in operation, resulting in skewed demand and
   9    significant increase in pricing.
  10                      Do you see that reference?
  11            A.        Yes.
  12            Q.        Is that accurate, that in
  13    December of 1991, of the four permitted
  14    commercial PCB incinerators in the US, only
  15    one was currently in operation?
  16                      MR. MILLER:         Object to the
  17            form.
  18                      THE WITNESS:         I have no reason
  19            to believe it's not true.
  20    QUESTIONS BY MS. EVANGELISTI:
  21            Q.        Did Monsanto at any time do any
  22    analysis or assessment to determine in what
  23    way PCB waste was being disposed of?
  24            A.        In what time frame?
  25            Q.        You know, after -- basically

 Golkow Litigation Services                                              Page 666
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 854
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15311 Page 123 of
                                         142
                               Robert Kaley

   1    after 1970 or '71.
   2                      I mean, was there ever an
   3    assessment to determine by Monsanto that X
   4    percent were using incinerators, X percent
   5    were putting in landfills, and X percent were
   6    dumping?
   7                      Any type of analysis like that
   8    overall to see what was happening with PCB
   9    waste?
  10            A.        Not that I'm aware of.
  11                      MR. MILLER:         Other than the
  12            documents you've previously
  13            identified?
  14                      THE WITNESS:         Right.
  15                      MS. EVANGELISTI:            I don't see
  16            any assessment of who was using what
  17            facility.      I just saw assessments of
  18            the fact that there weren't any
  19            available.
  20                      MR. MILLER:         Oh, there's
  21            assessments that --
  22                      MS. EVANGELISTI:            You can do it
  23            on cross, Adam.
  24                      MR. MILLER:         -- there are
  25            300 --

 Golkow Litigation Services                                              Page 667
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 855
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15312 Page 124 of
                                         142




                          EXHIBIT S




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 856
Case 2:15-cv-00201-SMJ     ECF No. 376-3     filed 01/28/20   PageID.15313 Page 125 of
                                           142
     Job No. 3414348

 1                               UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA, SAN DIEGO
 3
         SAN DIEGO UNIFIED PORT                         )
 4       DISTRICT, a public corporation; )
         and CITY OF SAN DIEGO, a                       )
 5       municipal corporation,                         ) Case No.:
                                                        ) 3:15-CV-0578-WQH-AGS
 6                       Plaintiffs,                    )
                                                        )
 7       vs.                                            )
                                                        )
 8       MONSANTO COMPANY, SOLUTIA,                     )
         INC., and PHARMACIA CORPORATION,)
 9                                                      )
                         Defendants.                    )
10
11
12                       VIDEOTAPED DEPOSITION OF ROBERT KALEY, Ph.D.
13
13                            Taken on Behalf of the Plaintiffs
14
14                                          June 13, 2019
15                                             Volume IV
16                     (Starting time of the deposition:               9:08 a.m.)
17
18
19
20
21
22
23
24
25

                                                                       Page 647

                                  Veritext Legal Solutions
                                       346-293-7000
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 857
Case 2:15-cv-00201-SMJ      ECF No. 376-3     filed 01/28/20   PageID.15314 Page 126 of
                                            142
     Job No. 3414348

 1               A.       To the bugs.       And I believe -- I -- it says
 2       in here somewhere, as I've read it, that at some point
 3       after they stopped feeding the bugs the Aroclors, that
 4       they continued to monitor the system.                     And I think
 5       what this is saying is that there was no significant
 6       decrease in the 1254 over that period subsequent to
 7       the feeding.
 8               Q.       So no continued biodegradation?
 9               A.       That would be the inference, yes.                At least
10       not significant.
             significant
11               Q.       So Page 3 at the bottom, I want to put a
12
12       date on it.         It says, "The final sampling period for
13
13       the Aroclor 1254 and Aroclor 1242," et cetera,
14       et cetera, "was started February 8th, 1971 and
15
15       completed March 8th, 1971."                Do you see that?
16               A.       That's with the feed rate of 1 milligram
17       per cubic -- or, oh, 1 -- yes, for 20 -- 48 hours.
18       Yes, I do.         I agree.
19               Q.       So this -- this test was completed in the
20       March 1971 time frame?
21               A.       Yes.   Okay.      Yes.
22                        [Marked Exhibit No. 162.]
23               Q.       (By Ms. Evangelisti) That's all I wanted on
24       that.         I'm handing you exhibit -- Exhibit 162.                This
25
25       is the presentation to the Interdepartmental Task

                                                                        Page 842

                                   Veritext Legal Solutions
                                        346-293-7000
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 858
Case 2:15-cv-00201-SMJ    ECF No. 376-3     filed 01/28/20   PageID.15315 Page 127 of
                                          142
     Job No. 3414348

 1       Force on PCBs, Washington, D.C., May 15, 1972 by
 2       Monsanto Company.       Have you seen this document before?
 3               A.     Yes, I have.
 4               Q.     And tell us the point of the task force.
 5       Why was it created?
 6               A.     The point of the task force, as I understand
 7       it, was to accumulate and assimilate the knowledge of
 8       PCBs in the various government agencies that had
 9                                                       issue.
         responsibilities for various aspects of the PCB issue
10               Q.     And in that time frame, there was discussion
11
11       in the media and concern about PCB in the environment;
12
12       is that fair to say?
13
13               A.     Yes.
14               Q.
                 Q.     And the task force was created to gather
15
15       information together and kind of assess the situation?
16
16               A.     For the -- for those government agencies,
17
17       yes.
18               Q.     And this presentation is Monsanto presenting
19       to the -- the members of the task force Monsanto's
20       experience with PCBs?
21               A.     Yeah, this is the -- you'll note that this
22       is dated after the issuance of the actual task force
23       report.       So this is apparently, as I understand it,
24       additional information that was presented after the
25
25       report had been issued.

                                                                      Page 843

                                 Veritext Legal Solutions
                                      346-293-7000
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 859
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15316 Page 128 of
                                         142
     Job No. 3414348

 1               Q.    Do you know why Monsanto presented
 2       additional information after the report had been
 3       issued?
 4               A.    I do not specifically know why.
 5               Q.    If you look at the first page, this is the
 6       introduction of the presentation by William
 7       Papageorge, correct?
 8               A.    Yes.
 9               Q.    And it says, slide one, "We plan to discuss
10       current results of laboratory biodegradation studies
11
11       of PCBs and the levels of PCB residues for -- observed
12
12       in the tissues of laboratory animals which were used
13
13       in our toxicity studies."            Do you see that?
14               A.    Yes.
15
15               Q.    So there's two things that Monsanto planned
16
16       to discuss, at least as referenced here.                   One is
17
17       biodegradation studies, and another is PCB residues.
18
18       Those are two separate things; is that right?
19               A.    In -- in the animals in the toxicity
20       studies, yes.
21               Q.    And then it says "We will review briefly
22       actions Monsanto has taken to reduce PCB usage and
23       environmental losses."           Do you see that?
24               A.    Yeah.   Yes.
25
25               Q.    And then it says, "We will also discuss the

                                                                     Page 844

                                Veritext Legal Solutions
                                     346-293-7000
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 860
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15317 Page 129 of
                                         142
     Job No. 3414348

 1       application of our laboratory findings to the
 2       development of a modified, more readily degradable PCB
 3       mixture for use by the capacitor industry as a
 4       dielectric fluid."       And that fluid is Aroclor 1016,
 5       correct?
 6               A.    Yes.
 7               Q.    So, basically, Monsanto was representing to
 8       the task force that Monsanto has knowledge about
 9       biodegradation of PCBs and that it was introducing a
10       more environmentally friendly product, 1016; is that
11
11       fair to say?
12
12               A.    Yes.
13               Q.    And that Monsanto had taken steps to reduce
14       PCB usage and environmental losses, correct?
15
15               A.    Yes.
16               Q.    So basically Monsanto's representation to
17
17       the task force, and I'm not specifically looking at
18
18       this, I'm saying in general is, there was a problem,
19       but we're resolving it; is that fair?
20               A.    We're working on it, trying to resolve it,
21       yes.
22               Q.    And if you look at page -- I don't know the
23       page, but a few pages later is "The Assessment of the
24       Biological Persistence of Polychlorinated Biphenyls"
25
25       by Dr. E.S. Tucker.        Do you see that?

                                                                     Page 845

                                Veritext Legal Solutions
                                     346-293-7000
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 861
Case 2:15-cv-00201-SMJ         ECF No. 376-3     filed 01/28/20   PageID.15318 Page 130 of
                                               142
     Job No. 3414348

 1                        MR. MILLER:          The same objection.
 2               A.       No.    He was suggesting that homologs with
 3       four or fewer chlorines would degrade at one -- at
 4       one -- one sort or another at measurable rates.
 5               Q.       (By Ms. Evangelisti) And that would be 1242?
 6               A.       And below, as well -- yeah.                 Yeah, generally
 7       1242 and below.
 8               Q.       But nowhere does he talk about the fact that
 9       1254 wouldn't and would still be in the environment,
10       correct?
11                        MR. MILLER:          Object to the form of the
12       question.
13               A.       The results don't say that.                 It says it
14       shows that they're degrading slowly, and that would
15
15       explain why they are being detected, because they are
16
16       not degrading as quickly as the other materials.
17               Q.       (By Ms. Evangelisti) If you look at the page
18
18       "Monsanto PCB Actions by Dr. C. Paton" -- it's about
19       three-quarters of the way through.
20               A.       Yes.     It's probably after that.
                                                       that
21                        MR. MILLER:          Are we still on the slides?
22       Okay.         Yeah.
23               A.       I'm there.
24               Q.       (By Ms. Evangelisti) In this section,
25       Mr. Paton is representing to the task force that the

                                                                           Page 857

                                      Veritext Legal Solutions
                                           346-293-7000
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 862
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15319 Page 131 of
                                         142




                          EXHIBIT T




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 863
15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15320 Page
                                  142




           Declaration of Brett Land in Response to Defendants’ Mo
15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15321 Page
                                  142




           Declaration of Brett Land in Response to Defendants’ Mo
15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15322 Page
                                  142




           Declaration of Brett Land in Response to Defendants’ Mo
15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15323 Page
                                  142




           Declaration of Brett Land in Response to Defendants’ Mo
15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15324 Page
                                  142




           Declaration of Brett Land in Response to Defendants’ Mo
15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15325 Page
                                  142




           Declaration of Brett Land in Response to Defendants’ Mo
15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15326 Page
                                  142




           Declaration of Brett Land in Response to Defendants’ Mo
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15327 Page 139 of
                                         142




                          EXHIBIT U




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 871
15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15328 Page
                                  142




           Declaration of Brett Land in Response to Defendants’ Mo
Case 2:15-cv-00201-SMJ   ECF No. 376-3     filed 01/28/20   PageID.15329 Page 141 of
                                         142




                          EXHIBIT V




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 873
Case 2:15-cv-00201-SMJ                               ECF No. 376-3       filed 01/28/20          PageID.15330 Page 142 of
                                                                       142

Monsanto
ROM INAMC    i    LOCATIONI
                                   P.   .G.   Benlgnus      -   B2SH
DATE
                        July 22,          1971                                    CCD   .   R.   Hansen   -   1800
IUAJFCT
                        Askarel Inspection and
                         Maintenance Guide
REFERENCE



TO                :
                        C.    D.    CURTIS       -   A3NH



                        Please note page 16 section A where in parenthesis it is
                        stated regarding arced Askarel, "(Discard by dumping or
                        burying where it will not contaminate a water supply").

                        Since the advent of the PCB pollution problem and as we
                        now have an incinerator, the above is no longer adequate.

                         Please change it to read, "Due to possible environmental
                        Tpollution by PCB materials, scrap askare`iT must not be aJ.-

                        oe
                         owed -to cozTiminate a water supply. The mater al needs
                                destroyed by proper incineration Ft 2,007F :Îïicluding
                         raellitré ;o neutralize hydrogen chloride ;as. The usér
                         may ship Ehe scrap to Nonsan 'Eo Co., W. G. KrummrrchVlant,
                          auger, Illinois, Attention Supervisor Dept.
                         will. Fé in6lner ted properly, at                   á
                                                              charge cif-3 cents a pound."



                                                                             P.   G.    Benignus

                         CS




                                                                  EXHIBIT



 MOO REV.   11   -117



                                                                                                    PCB- ARCH0012145
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 874
